Exhibit 10.1

 

 

 

 

 

NOTE PURCHASE AGREEMENT

 

by and among

 

CLEARONE, inc.,

 

as Borrower,

 

various Guarantors from time to time party hereto,

 

and

 

Edward D. Bagley,

 

as Purchaser

 

Dated as of December 8, 2019

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Article 1 DEFINITIONS

1

1.1

Definitions

1

1.2

Accounting Terms

15

Article 2 PURCHASE AND SALE OF THE NOTES

15

2.1

Purchase and Sale of the Notes

15

2.2

Closing

15

Article 3 THE NOTES

15

3.1

Interest and Related Fees.

15

3.2

Redemption of Notes.

17

3.3

Manner of Payment

17

3.4

Taxes

18

3.5

Tax Treatment

19

3.6

Purchase Price Allocation

19

Article 4 CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER

20

4.1

Conditions Precedent to the Closing

20

Article 5 CONDITIONS TO THE OBLIGATIONS OF THE BORROWER

22

5.1

Representations and Warranties

22

5.2

Compliance with this Agreement

22

Article 6 REPRESENTATIONS AND WARRANTIES OF THE BORROWER

22

6.1

Existence and Power

22

6.2

Authorization; No Contravention

23

6.3

Governmental Authorization; Third Party Consents

23

6.4

Binding Effect

23

6.5

No Legal Bar

23

6.6

Litigation

23

6.7

Compliance with Laws

24

6.8

No Default or Breach

24

6.9

Title to Properties

24

6.10

Real Property

24

6.11

Taxes

24

6.12

Financial Condition; SEC Filings; Contingent Obligations.

25

6.13

Absence of Certain Changes or Events

26

6.14

Environmental Matters.

26

 

ii

--------------------------------------------------------------------------------

 

 

6.15

Investment Company/Government Regulations

27

6.16

Subsidiaries

27

6.17

Capitalization

27

6.18

Solvency

28

6.19

Licenses and Approvals

28

6.20

Change of Control and Similar Payments

28

6.21

OFAC; Anti-Terrorism; Patriot Act.

29

6.22

Disclosure.

29

6.23

Internal Controls

29

6.24

Accounts and Notes Receivable; Accounts and Notes Payable.

30

6.25

Inventory

30

6.26

Notes and Warrants

30

Article 7 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

31

7.1

Authorization

31

7.2

Binding Effect

31

7.3

No Legal Bar

31

7.4

Securities Laws

31

Article 8 AFFIRMATIVE COVENANTS

33

8.1

Delivery of Financial and Other Information

33

8.2

Use of Proceeds

35

8.3

Notice of Material Adverse Effect

35

8.4

Conduct of Business

35

8.5

Taxes and Claims

35

8.6

Insurance

35

8.7

Compliance with Laws and Material Contracts

36

8.8

Maintenance of Properties

36

8.9

Issue Taxes

36

8.10

Environmental Covenants

36

8.11

Further Assurances

36

8.12

Replacement of Notes

36

8.13

Registration Rights

37

8.14

Board Observer

37

8.15

Subsidiary

37

 

iii

--------------------------------------------------------------------------------

 

 

Article 9 NEGATIVE COVENANTS

38

9.1

Distributions

38

9.2

Indebtedness

38

9.3

Mergers

39

9.4

Sales of Assets

39

9.5

Liens

40

9.6

Affiliates

42

9.7

Restrictive Agreements

42

9.8

Certain Restricted Issuances of Capital Stock

42

Article 10 EVENTS OF DEFAULT

42

10.1

Events of Default

42

10.2

Acceleration

46

10.3

Set-Off

46

10.4

Suits for Enforcement

46

10.5

License

46

Article 11 MISCELLANEOUS

46

11.1

Survival of Representations and Warranties

46

11.2

Notices

47

11.3

Successors and Assigns

47

11.4

Amendment and Waiver

48

11.5

Signatures; Counterparts

49

11.6

Headings

49

11.7

GOVERNING LAW

49

11.8

JURISDICTION, JURY TRIAL WAIVER, ETC

49

11.9

Severability

50

11.10

Rules of Construction

50

11.11

Entire Agreement

50

11.12

Indemnification

50

11.13

[Intentionally Omitted]

52

11.14

No Strict Construction

52

11.15

Confidential Information

52

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES:       Schedule 1.1 Immaterial Subsidiaries Schedule 2.1 Allocations
Schedule 4.1 Litigation Schedule 6.3  Consents and Approvals Schedule 8.13
Registration Rights Schedule 9.2 Existing Indebtedness Schedule 9.5  Liens      
  EXHIBITS:       Exhibit A Form of Note Exhibit B Form of Warrant

     

 

--------------------------------------------------------------------------------

 

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT, dated as of December 8, 2019 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), is by and among CLEARONE, INC., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
hereto, and EDWARD D. BAGLEY (the “Purchaser”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrower wishes to issue and sell to the Purchaser, and the
Purchaser wishes to purchase, on the terms and subject to the conditions set
forth herein, (y) a senior secured convertible note to be issued by the Borrower
on the Closing Date in an aggregate original principal amount set forth opposite
the Purchaser’s name on Schedule 2.1 hereto, substantially in the form of
Exhibit A hereto (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof, each a “Note” and collectively
the “Notes”) and (z) a warrant to be issued by the Borrower on the Closing Date
to purchase that number of shares of Common Stock set forth opposite the
Purchaser’s name on Schedule 2.1 hereto, substantially in the form of Exhibit A
hereto (as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof, each a “Warrant” and collectively the
“Warrants”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

 

Article 1
DEFINITIONS

 

1.1     Definitions. As used in this Agreement, and unless the context requires
a different meaning, the following terms have the meanings indicated:

 

“Account or Accounts” has the meaning given to that term in the UCC.

 

“Account Debtor” has the meaning given to that term in the UCC.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
Subsidiary, directly or indirectly, (a) acquires any going concern business or
all (or substantially all) of the assets of any firm, corporation, limited
liability company or other entity, or division thereof, whether through purchase
of assets, merger or otherwise or (b) acquires at least a majority (in number of
votes) of the securities of an entity which have ordinary voting power for the
election of directors or managers or a majority (by percentage or voting power)
of the outstanding Capital Stock of any other Person.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise; provided
that in no event shall the Purchaser, or any Affiliates of Purchaser, on the one
hand, and the Borrower and any of its Subsidiaries, on the other hand, be deemed
to be “Affiliates” of one another.

 

 

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning given to that term in the introductory paragraph.

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, document or contract in question, including all
applicable common law and equitable principles, all provisions of all applicable
state, federal and foreign constitutions, statutes, rules, regulations,
treaties, directives and orders of any Governmental Authority, and all orders,
judgments and decrees of all courts and arbitrators.

 

“Applicable Rate” means the Prime Rate plus two and three quarters of one
percent (2.75%) per annum.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Board” has the meaning set forth in Section 8.14.

 

“Borrower” has the meaning given to that term in the introductory paragraph.

 

“Business Combination” has the meaning set forth in the definition of “Change of
Control”.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York or Utah are authorized or required by law or
executive order to close.

 

“Capital Lease” of a Person means any lease of Property by such Person as lessee
which would be classified as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means all obligations (including sales
tax obligations) of such Person under Capital Leases.

 

“Capital Stock” means (a) any capital stock, partnership, membership, limited
liability company, joint venture or other ownership or equity interest or other
equivalent, participation or securities (whether voting or non-voting, whether
preferred, common or otherwise, whether certificated or uncertificated, and
however designated), and (b) any option, warrant, security, appreciation right,
profits interests or other right (including Indebtedness securities or other
evidence of Indebtedness) directly or indirectly convertible into or exercisable
or exchangeable for, or otherwise to acquire directly or indirectly, any capital
stock, partnership, membership, limited liability company, joint venture or
other ownership or equity interest, participation or security described in
clause (a) above.

 

“Cash Equivalents” means (a) short-term obligations of, or fully guaranteed by,
the United States, (b) commercial paper rated A-1 or better by Standard & Poor’s
Rating Services, a division of The McGraw-Hill Companies, Inc. (or any successor
thereto) or P-1 or better by Moody’s Investors Service, Inc. (or any successor
thereto) with a duration of not more than twelve (12) months, (c) demand deposit
accounts maintained in the ordinary course of business, and (d) certificates of
deposit issued by, and time deposits with, commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000.

 

2

--------------------------------------------------------------------------------

 

 

“Casualty Event” means, with respect to any property, any of the following: (a)
any casualty, loss, destruction, damage or taking of such property (or any part
thereof), (b) any condemnation, loss of title, seizure, or taking, by exercise
of the power of eminent domain or other similar proceeding, of such property (or
any part thereof), or confiscation of such property (or any part thereof) or the
requisition of the use of such property by any Governmental Authority, or (c)
any event that results in the receipt of business interruption insurance.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary (a) all or substantially all of the
assets of which consist of equity interests of one or more CFCs and (b) that
conducts no material business.

 

“Change of Control” means the occurrence of any of the following:

 

(a)     The acquisition by any Person or any group of Persons (other than by the
Purchaser and/or any of the Purchaser’s Affiliates or Insiders) of record or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of (i) the Capital Stock of the Borrower (as
determined on a fully-diluted basis) or (ii) the combined voting power of the
then-outstanding voting securities of the Borrower (the “Outstanding Company
Voting Securities”);

 

(b)     Consummation by the Borrower or any of its Subsidiaries of a merger,
consolidation, combination, reorganization, or sale of Capital Stock, or an
exchange of the Capital Stock of the Borrower for the Capital Stock of any other
Person or Persons whether in one or a series of related transactions (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 80% of the then outstanding shares of voting Capital Stock
of the purchasing or surviving entity in such Business Combination, in
substantially the same proportions as its ownership immediately prior to such
Business Combination, of the Outstanding Company Voting Securities and (ii) at
least a majority of the members of the board of directors (or equivalent
governing body) of the purchasing or surviving entity in such Business
Combination were members of the Borrower’s or such Subsidiary’s board of
directors (or equivalent governing body) at the time of the execution of the
initial agreement, or of the action of the Borrower’s or such Subsidiary’s board
of directors (or equivalent governing body), providing for such Business
Combination;

 

(c)     A sale, assignment, lease, conveyance, exchange, transfer,
sale-leaseback or other Disposition of more than 50% of the assets of the
Borrower or any Guarantor, whether in one or a series of related transactions
(excluding normal inventory sales, financing arrangements associated with
inventory or receivables, and as a result of a Disposition permitted by Section
9.4);

 

(d)     The Borrower ceases to own and control, directly or indirectly, free and
clear of all Liens (other than in favor of the Purchaser) 100% of the Capital
Stock of each Guarantor (other than directors’ qualifying shares, as may be
required by law, and other than as a result of a Disposition permitted by
Section 9.4);

 

3

--------------------------------------------------------------------------------

 

 

(e)     Approval by the board of directors (or equivalent governing body) of the
Borrower or any Guarantor of:

 

(i)     a liquidation or dissolution of the Borrower or any Guarantor;

 

(ii)     the sale or Disposition of all or substantially all of the assets of
the Borrower or any Guarantor;

 

(iii)     the merger of consolidation of the Borrower with or into another
Person unless permitted by Section 9.3; or

 

(iv)     The exchange of the Capital Stock of the Borrower for the Capital Stock
of any other Person or Persons.

 

(f)     During any period of twelve (12) consecutive months, a majority of the
members of the Board of the Borrower cease to be composed of individuals (i) who
were members of such Board on the first (1st) day of such period, (ii) whose
election or nomination to such Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of such Board or (iii) whose election or nomination to such
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
such Board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any Person
or group other than a solicitation for the election of one or more directors by
or on behalf of such Board); or

 

(g)     [intentionally omitted]; or

 

(h)     The occurrence of a “change of control” and/or “change of control event”
(or any comparable term) as defined in the Borrower’s Charter Documents or any
Material Contract.

 

“Charter Documents” means the articles or certificate of incorporation or
formation (as applicable), the bylaws or operating or limited liability company
agreement (as applicable), and other similar organizational and governing
documents of any Person, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Closing” has the meaning given to that term in Section 2.2.

 

“Closing Date” has the meaning given to that term in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning given to that term in the Guaranty and Collateral
Agreement.

 

“Collateral Access Agreement” has the meaning assigned thereto in the Guaranty
and Collateral Agreement.

 

“Collateral Documents” means the Guaranty and Collateral Agreement, the
Collateral Access Agreement, , and each other agreement or writing pursuant to
which the Borrower or any Subsidiary purports to pledge or grant a security
interest in any property or assets securing the Obligations or any of such
Borrower or Subsidiary purports to guarantee the payment and/or performance of
the Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

4

--------------------------------------------------------------------------------

 

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

 

“Common Stock Equivalents” means any securities of the Borrower which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

 

“Contractual Obligations” means as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument or arrangement (whether in writing
or otherwise) to which such Person is a party or by which it or any of such
Person’s property is bound.

 

“CWA” has the meaning set forth in the definition of “Environmental Laws.”

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning given to that term in Section 3.1(b).

 

“Disposition” has the meaning given to that term in Section 9.4.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other equity interests into which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Capital Stock which are not otherwise Disqualified Capital Stock), pursuant
to a sinking fund obligation or otherwise, (b) is redeemable or subject to
mandatory repurchase, in either case, at the option of the holder thereof (other
than solely for equity interests which are not otherwise Disqualified Capital
Stock), in whole or in part, (c) provides for scheduled payments, dividends or
distributions in cash or (d) is or becomes convertible into or exchangeable or
exercisable for indebtedness or any other equity interests that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date.

 

“Distributions” by a Person means (a) the declaration or payment of dividends or
other distributions (whether in cash, securities or other property or assets) on
any now or hereafter outstanding Capital Stock of such Person; (b) any payment
(whether in cash, securities or other property or assets) on account of the
redemption, repurchase, defeasance, sinking fund or other retirement or
acquisition of such Capital Stock or of warrants, rights or other options to
purchase such Capital Stock made either directly or indirectly; (c) any loans or
advances (other than salaries or advances to, or reimbursement of, directors or
employees for travel, entertainment, relocation or other business expenses in
the ordinary course of business), to any stockholder(s), partner(s) or member(s)
of such Person; (d) any payment or prepayment of principal or premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to any Indebtedness that is subordinated to the
Obligations; and (e) setting aside funds for any of the foregoing.

 

5

--------------------------------------------------------------------------------

 

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“EBITDA” means, for any period in question, the sum of (a) Net Income for such
period plus (b) to the extent deducted in determining such Net Income, the sum,
without duplication, of (i) Interest Expense, (ii) all foreign, federal, state,
and/or local income tax expense or benefit, (iii) depreciation expense,
(iv) amortization expense, (v) non-cash stock-based compensation, (vi)
Intangibles write-offs, (vii) Goodwill write-offs, (viii) Increases or decreases
in inventory obsolescence reserves, (ix) legal expenses for matters not related
to day-to-day operations of the business, and (x) any extraordinary,
non-recurring and/or non-cash losses and expenses incurred during such period as
may be agreed in writing by the Purchaser in their sole discretion, minus (c)
any extraordinary, non-recurring and/or non-cash gains or income during such
period, all calculated in accordance with GAAP.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, Licenses, concessions, grants, franchises,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health, (c)
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water, air or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof, including, without
limitation, the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq. (“CWA”), the Solid Waste Disposal Act (as amended by the
Resource Conservation and Recovery Act), 42 U.S.C. § 6901 et seq. (“RCRA”), and
CERCLA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means a corporation that is or was a member of a controlled
group of corporations with the Borrower within the meaning of Section 4001(a) or
(b) of ERISA or Section 414(b) of the Code, a trade or business (including a
sole proprietorship, partnership, trust, estate or corporation) that is under
common control with the Borrower within the meaning of Section 414(m) of the
Code, or a trade or business which together with the Borrower is treated as a
single employer under Section 414(o) of the Code.

 

“Event of Default” has the meaning given to that term in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

 

“Excluded Shares” means shares of Common Stock or Common Stock Equivalents
reserved for issuance to directors, officers, employees or consultants of the
Borrower or any Subsidiary of the Borrower in connection with their service as
directors of the Borrower or any Subsidiary of the Borrower, their employment by
the Borrower or any Subsidiary of the Borrower or their retention as consultants
by the Borrower or any Subsidiary of the Borrower, in each case authorized by
the Board and issued pursuant to either the ClearOne, Inc. 2007 Equity Incentive
Plan (the “2007 Plan”) or the ClearOne, Inc. Employee Stock Purchase Plan (the
“ESPP”). As of September 30, 2019, there were 946,083 shares of Common Stock
authorized and reserved for future issuance under the 2007 Plan and 427,268
shares of Common Stock authorized and reserved for future issuance under the
ESPP.

 

6

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means, with respect to the Purchaser, or any other recipient of
any payment to be made by or on account of any Obligations, (a) Taxes imposed on
or measured by its net income (however denominated) and franchise Taxes, (i)
imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office or
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction in which the applicable Purchaser or recipient
is located, (c) in the case of a Purchaser, any U.S. federal withholding Tax
that is imposed on amounts payable to the Purchaser pursuant to a law in effect
at the time the Purchaser becomes a party hereto (or designates a new lending
office, receives an assignment or participation interest), except to the extent
that the Purchaser (or its assignor or seller of a participation, if any) was
entitled, at the time of designation of a new lending office (or assignment or
sale of a participation), to receive additional amounts from Borrower with
respect to such withholding Tax pursuant to Section 3.4(a), (d) Taxes resulting
from the failure to comply with Section 3.4(e) or (e) any U.S. federal
withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code, and any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules, practices, or laws adopted pursuant to such
intergovernmental agreements.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower and its Subsidiaries,
ending on March 31, June 30, September 30, and December 31 of each year.

 

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries, ending
on December 31 of each year.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in effect within the
United States from time to time, consistently applied. If there are any changes
to GAAP during the term of this Agreement, the parties shall continue to
determine compliance with the financial covenants, and make all other financial
determinations hereunder, without giving effect to any such changes until such
time that the parties hereto can agree to amend the financial covenants and
other provisions requiring financial determinations hereunder to take into
account the effect of such changes to GAAP in a mutually acceptable manner.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, including, without
limitation, any federal, state or local public utility commission, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Guarantor” or “Guarantors” means each Person that guarantees all or any portion
of the Obligations. Each of the Subsidiaries of the Borrower on the Closing Date
and each other Subsidiary of the Borrower created or acquired after the Closing
Date and required to guarantee all or any portion of the Obligations (in each
case, other than Immaterial Subsidiaries, CFCs, CFC Holdcos or Subsidiaries of
CFCs) shall be a Guarantor.

 

7

--------------------------------------------------------------------------------

 

 

“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement, dated as of the Closing Date, made by the Loan Parties in favor of
the Purchaser, as amended, restated, modified, or supplemented from time to
time.

 

“Hazardous Materials” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by RCRA, (c) any petroleum product, (d)
any “pollutant,” as defined by the CWA, or (e) any contaminant or hazardous,
dangerous or toxic chemical, material or substance within the meaning of any
other Environmental Law.

 

“Hedging Agreement” means any rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging agreement.

 

“Holder” means each Purchaser, and each Purchaser’s successors, assigns, and
other transferees of a Note permitted hereunder.

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower designated as such
on the Closing Date on Schedule 1.1 hereto or any Subsidiary hereafter
designated as such by the mutual written agreement of the Borrower and the
Purchaser; provided that, if at any time and from time to time after the Closing
Date, (1) Immaterial Subsidiaries comprise in the aggregate more than five
percent (5.0%) of the consolidated total assets (as determined in accordance
with GAAP) of the Borrower and its Subsidiaries as of the end of the most
recently ended calendar month of Borrower or more than five percent (5.0%) of
the consolidated total revenues of the Borrower and its Subsidiaries for such
applicable period, (2) any individual Immaterial Subsidiary comprises in the
aggregate more than two and one half percent (2.5%) of the consolidated total
assets (as determined in accordance with GAAP) of the Borrower and its
Subsidiaries as of the end of the most recently ended calendar month of Borrower
or more than two and one half (2.5%) of the consolidated total revenues of the
Borrower and its Subsidiaries for such applicable period, or (3) any individual
Immaterial Subsidiary is valued (whether through a sale of its Capital Stock or
otherwise) in excess of $250,000, then the Borrower shall designate in writing
to Purchaser one or more of such Immaterial Subsidiary(ies) as no longer an
Immaterial Subsidiary(ies) to the extent required such that any of the foregoing
condition ceases to be true(in the time periods applicable as if such Immaterial
Subsidiary(ies) had become Guarantors at such time); provided, further, that no
Immaterial Subsidiary shall own any Intellectual Property that is material to
the Loan Parties.

 

“Indebtedness” means, with respect to any Person, without duplication, such
Person’s (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and not outstanding more than 90 days past the date of
invoice), (c) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by bonds,
debentures, notes, acceptances, or other similar instruments, (e) obligations of
such Person to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (f) Capital Lease Obligations and obligations created or arising under
any conditional sale or other title retention agreement, (h) net obligations
under or relating to Hedging Agreements, (i) Off-Balance Sheet Liabilities, (j)
attributable indebtedness related to Sale and Leaseback Transactions, (k) the
aggregate undrawn face amount of all letters of credit issued for the account
and/or upon the application of such Person together with all unreimbursed
drawings with respect thereto, (l) any obligation to repurchase or redeem
Disqualified Capital Stock of such Person other than at the sole option of such
Person, (m) “earnouts” and similar payment obligations of such Person to the
extent such obligations become fixed or are considered liabilities under GAAP,
(n) any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (m), and (o) any other obligation for borrowed money or
other financial accommodation which, in accordance with GAAP, would be shown as
a liability on the balance sheet of such Person. The amount of Indebtedness
under any Hedging Agreement on any date shall be deemed to be the swap
termination value thereof as of such date.

 

8

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Note Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Insider” means any Person who, as of the date of this Agreement, is an
executive officer (as such term is defined in Rule 3b-7 of the Exchange Act) or
a member of the Board of Directors of Borrower.

 

“Intellectual Property” means all intellectual and similar property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases.

 

“Intellectual Property License” has the meaning assigned thereto in the Guaranty
and Collateral Agreement.

 

“Interest Expense” means, for any period, the net interest expense of the
Borrower and its Subsidiaries for the period in question, determined on a
consolidated basis and in accordance with GAAP (including, without limitation,
all commissions, discounts and/or related amortization and other fees and
charges owed by the Borrower and its Subsidiaries with respect to letters of
credit or bankers’ acceptances, the net costs associated with any Hedging
Agreement of the Borrower and its Subsidiaries, capitalized interest expense,
the interest portion of Capital Lease Obligations and the interest portion of
any deferred payment obligation).

 

“Inventory” means all of the “inventory” (as that term is defined in the UCC) of
the Borrower and its Subsidiaries, whether now existing or hereafter acquired or
created.

 

“Investment” means any direct or indirect purchase, acquisition or other
investment (including, without limitation, any loan or advance or capital
contribution) in or to any Person, whether payment therefor is made in cash or
Capital Stock or otherwise, and whether such investment is by acquisition of
Capital Stock or Indebtedness, or by loan, advance, transfer of property out of
the ordinary course of business, capital contribution (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write downs or
write offs with respect to such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

9

--------------------------------------------------------------------------------

 

 

“Knowledge of the Borrower” or any similar phrases means the actual knowledge of
any director or executive officer of the Borrower or such Loan Party, as
applicable, in the case of any officer, after due and reasonable inquiry of the
individuals in the organization of the Borrower and its Loan Parties involved
in, and responsible for, the subject matter area covered by the relevant
representation and warranty.

 

“Licenses” means all licenses, permits, authorizations, determinations, and
registrations issued by any Governmental Authority to the Borrower or any
Subsidiary in connection with the conduct of its business.

 

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
pledge, hypothecation, deed of trust, assignment, deposit arrangement,
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capital Lease, or
other title retention agreement (and any lease in the nature thereof)) and any
agreement to give any of the foregoing.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Material Adverse Effect” means individually or in the aggregate (a) a material
adverse condition, event, occurrence or development related to, or material
adverse change or effect on, the assets, business, properties, liabilities,
results of operations, cash flows or financial condition of the Borrower and its
Subsidiaries (taken as a whole), (b) a material adverse effect upon (i) the
legality, validity, binding effect or enforceability against the Borrower or any
Loan Party of any Note Document, (ii) the Collateral or the validity, perfection
or priority of the Purchaser’s Liens on a material portion of the Collateral or
(iii) the rights, remedies and benefits (taken as a whole) available to, or
conferred upon, the Purchaser under any Note Document, or (c) a material adverse
effect on the ability of the Borrower or any of its Loan Parties to perform its
obligations under any Note Document.

 

“Material Contract” means any contract, agreement, instrument, permit, lease or
License (in each case, whether written or oral) of the Borrower or its
Subsidiaries (other than this Agreement and the Note Documents) (i) with any of
the ten (10) largest customers and/or suppliers of the Loan Parties, measured by
aggregate billings; (ii) not made in the ordinary course of business, or
involving a commitment to pay an amount, by any Loan Party or any of its
Subsidiaries in excess of $250,000 in any twelve-month period following the
Closing Date (whether or not in the ordinary course of business); (iii) for a
partnership or a joint venture or for the acquisition, sale or lease of any
assets or Capital Stock of any Loan Party, its Subsidiaries or any other Person
or involving a sharing of profits; (iv) that is a loan agreement, credit
agreement, promissory note, guarantee, subordination agreement, letter of credit
or any other similar type of Contractual Obligations, including without
limitation, such items for or relating to borrowed money (other than in
connection with trade payables incurred in the ordinary course of business); (v)
that grants any Lien on the assets or Capital Stock of any Loan Party; (vi)
which contain any provisions that may require payments to be made by any Loan
Party or any of its Subsidiaries upon or following a “change of control”, if
such payments under such Contractual Obligations could individually or in the
aggregate result in a Material Adverse Effect; or (vii) the failure to comply
with could reasonably be expected to result in a Material Adverse Effect.

 

“Maturity Date” has the meaning given to that term in Section 3.2(a).

 

“Maximum Rate” has the meaning given to that term in Section 3.1(d).

 

10

--------------------------------------------------------------------------------

 

 

“Monthly Amortization Percentage” means with respect to each full calendar month
commencing after the Closing Date as set forth below, the percentage indicated
below of the then-outstanding aggregate principal amount of the Notes from time
to time issued hereunder and outstanding as of the applicable Payment Date
occurring in such calendar month (giving effect to any amount prepaid on account
of the Notes and applied to scheduled installments of principal pursuant to
Section 3.2(b), Section 3.2(c) or Section 3.3 hereof):

 

Months after the

Closing Date

Monthly Amortization

Percentage

1-12

zero

13-24

1.0%

25-36

2.0%

37-48

2.5%

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code.

 

“Net Income” means the net income (or loss) of the Borrower and its Subsidiaries
for the period in question, determined on a consolidated basis and in accordance
with GAAP; provided that, to the extent that any amount of income is
attributable to a Foreign Subsidiary, such income shall be excluded for the
purpose of calculating Net Income for such period.

 

“Note” or “Notes” has the meaning set forth in the recitals contained in the
Statement of Purpose section of this Agreement and shall include any Note issued
under this Agreement.

 

“Note Documents” means this Agreement, the Notes, the Collateral Documents, ,
the Warrants, and each other agreement, document, form or certificate delivered
pursuant to this Agreement or any other Note Document, in each case, as amended,
restated, modified or supplemented from time to time.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Notes, and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by Borrower and each of its Subsidiaries to the Purchaser under any Note
Document of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any federal bankruptcy laws (as now or
hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts,
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Observer” has the meaning set forth in Section 8.14.

 

11

--------------------------------------------------------------------------------

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means any Taxes imposed as a result of a former or
present connection between the recipient of a payment hereunder and the
jurisdiction imposing such Taxes (other than a connection arising from
executing, delivering, becoming a party to, the performance of an obligation
under, receiving payments under, perfecting a security interest under, or
engaging in any other transaction pursuant to, or enforcing, this Agreement or
selling or assigning any interest in the Notes).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any Note Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Note
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment in accordance with the terms hereof.

 

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change of Control”.

 

“Participant Register” has the meaning given to that term in Section 11.3(c).

 

“Payment Date” means the last day of each calendar month, commencing, (i) in the
case of Section 3.1(c), December 31, 2019 and continuing through the last day of
the calendar month preceding the Maturity Date and (ii) in the case of Section
3.2(a)(ii), December 31, 2020 and continuing through the last day of the
calendar month preceding the Maturity Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means Each of the Plans maintained by the Borrower or any ERISA
Affiliate that is an “employee benefit pension plan” (within the meaning of
Section 3(2)(a) of ERISA).

 

“Permitted Liens” has the meaning given to that term in Section 9.5.

 

“Person” means any individual, firm, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

 

“Plans” means any employee benefit plan (as defined in Section 3(3) of ERISA) or
other employee benefit arrangement of the Borrower or any ERISA Affiliate.

 

“Prepayment Date” means that certain date that is not less than fifteen (15)
days’ prior written notice from the Borrower to the Purchaser of Borrower’s
redemption of all or a portion of the Notes, which date shall be a Business Day;
provided, that, Borrower may not deliver such written prepayment notice prior to
the one year anniversary of the Closing Date.

 

“Prime Rate” means, for any day, the greater of (i) the rate of interest in
effect for such day equal to the prime rate in the United States as reported
from time to time in The Wall Street Journal, and (ii) five and one quarter of
one percent (5.25%). Any change in such rate of interest shall take effect at
the opening of business on the day of such change. In the event The Wall Street
Journal (or such other authoritative source) publishes a range of “prime rates”,
the Prime Rate shall be the highest of the “prime rates”.

 

12

--------------------------------------------------------------------------------

 

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased,
or operated by such Person.

 

“Purchaser” means Edward D. Bagley, an individual.

 

“RCRA” has the meaning set forth in the definition of “Environmental Laws.”

 

“Register” has the meaning given to that term in Section 11.3(b).

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

 

“Requirements of Law” means as to any Person, provisions of the Charter
Documents of such Person, or any law, treaty, code, rule, regulation, right,
privilege, qualification, License or franchise, or any determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to such Person or any of such Person’s property or to which such Person or any
of such Person’s property is subject or pertaining to any or all of the
Transactions or other transactions contemplated or referred to in the Note
Documents.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“SEC” means the United States Securities and Exchange Commission or any other
governmental authority then having jurisdiction to enforce the Securities Act
and/or the Exchange Act, as applicable.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.

 

“Single Employer Plan” means a Plan maintained by the Borrower, its Subsidiaries
or any member of a controlled group of corporations with the Borrower, within
the meaning of Section 4001(a) or (b) of ERISA or Section 414(b) of the Code,
for employees of the Borrower, any of its Subsidiaries or any of its respective
ERISA Affiliates.

 

“Solvent” means, with respect to any Person that (a) the fair value of the
assets and the property of such Person exceeds the fair value of the aggregate
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) after giving effect to the transactions contemplated by this Agreement and
the other Note Documents, such Person will not be left with unreasonably small
capital, and (c) after giving effect to the transactions contemplated by this
Agreement and the other Note Documents, such Person is able to both service and
pay its liabilities as they mature. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed as the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that is likely to become an actual or matured liability.

 

13

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, a corporation or other entity of
which more than fifty percent (50%) of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Tax” means any present or future United States federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or
add-on-minimum, estimated, or other taxes, levies, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, penalty,
or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transactions” means the issuance of the Notes and Warrants hereunder, each on
the Closing Date.

 

“UCC” has the meaning set forth in the Guaranty and Collateral Agreement.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under a Pension Plan subject to Title
IV of ERISA exceeds the fair market value of all such Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plans using actuarial assumptions used in determining the Plan’s normal cost for
purposes of Section 412(b)(2)(A) of the Code. In each case, the foregoing
determination shall be made as of the most recent date prior to the filing of
said annual report as of which such actuarial present value of accumulated Plan
benefits is determined.

 

“Warrants” has the meaning set forth in the recitals contained in the Statement
of Purpose section of this Agreement and shall include any Warrants issued under
this Agreement.

 

“Wholly-owned” means, with respect to a Subsidiary, that all of the Capital
Stock of such Subsidiary is, directly or indirectly, owned or controlled by the
Borrower and/or one or more of its Wholly-owned Subsidiaries.

 

14

--------------------------------------------------------------------------------

 

 

1.2     Accounting Terms. All accounting terms used herein and not expressly
defined in this Agreement shall have the respective meanings given to them in
conformance with GAAP. Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, this shall be done in accordance with GAAP, consistently applied, to
the extent applicable, except as otherwise expressly provided in this Agreement.
If any changes in accounting principles from those in effect on the date hereof
are hereafter occasioned by promulgation of rules, regulations, pronouncements
or opinions by or are otherwise required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), and any of such changes results in
a change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found herein,
then the parties hereto agree upon the request of any Loan Party or the
Purchaser to enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
changes, with the desired result that the criteria for evaluating financial
condition and results of operations of the Borrower and its Subsidiaries shall
be the same after such changes as if such changes had not been made; provided
that until any such amendments have been agreed upon by the Purchaser, the
provisions in this Agreement shall be calculated as if no such changes in
accounting principles had occurred. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party at
“fair value.” Notwithstanding any accounting change after the Closing Date that
would require lease obligations that would be treated as operating leases as of
the Closing Date to be classified and accounted for as capital leases or
otherwise reflected on the Borrower’s and its Subsidiaries’ consolidated balance
sheet, for the purposes of determining compliance with any covenant contained
herein, such obligations shall be treated in the same manner as operating leases
are treated as of the Closing Date.

 

Article 2
PURCHASE AND SALE OF THE NOTES

 

2.1     Purchase and Sale of the Notes.

 

(a)     Subject to the terms and conditions herein set forth, on the Closing
Date the Borrower will issue and sell to the Purchaser, and the Purchaser will
acquire from the Borrower, (i) Notes in the aggregate principal amount set forth
opposite the Purchaser’s name on Schedule 2.1 and (ii) Warrants to purchase the
number of shares of Common Stock set forth opposite the Purchaser’s name on
Schedule 2.1, in exchange for the purchase price from the Purchaser set forth
opposite the Purchaser’s name on Schedule 2.1.

 

(b)     Any amounts of the Notes repaid or prepaid hereunder may not be
reborrowed.

 

2.2     Closing. The purchase and issuance of the Notes and the Warrants shall
take place at the closing (the “Closing”) on the date hereof (the “Closing
Date”), subject to the satisfaction or waiver of the conditions to closing set
forth in Section 4.1. At the Closing, the Borrower shall deliver the Notes and
the Warrants to the Purchaser against delivery by the Purchaser of the purchase
price for the Notes and the Warrants to be purchased by the Purchaser (as set
forth opposite the Purchaser’s name on Schedule 2.1 hereto), which is payable by
wire transfer of immediately available funds.

 

Article 3
THE NOTES

 

3.1     Interest and Related Fees.

 

(a)     Interest. Except as provided in Section 3.1(b), interest shall accrue
and shall be calculated daily on the basis of the actual number of days elapsed
and a 360-day year comprising twelve (12) thirty (30) day months on the unpaid
principal amount of the Notes outstanding from time to time and on all other
Obligations at the lesser of (i) the Applicable Rate and (ii) the Maximum Rate
(as defined below).

 

15

--------------------------------------------------------------------------------

 

 

(b)     Default Rate of Interest. Automatically upon the occurrence of and
during the continuance of any Event of Default, and for so long as such Event of
Default continues, the unpaid principal amount of the Notes outstanding from
time to time and the other Obligations shall bear interest at a rate per annum
of five percent (5%) in excess of the rates otherwise payable under this
Agreement or the Note Documents (but not in any event in excess of the Maximum
Rate) (the “Default Rate”). The Default Rate shall apply retroactively to the
date of occurrence of such Event of Default. All Default Rate interest shall be
paid in cash on demand of the Purchaser. If, pursuant to the terms of this
Agreement or the Note Documents such other Obligations do not bear interest,
after the occurrence of an Event of Default and for so long as it continues,
such Obligations shall bear interest at the rate per annum from time to time
borne by the Notes.

 

(c)     Payment of Interest and Related Fees. The Borrower shall pay accrued
interest in arrears on each Payment Date. In addition, accrued and unpaid
interest shall be payable on the maturity of the Notes, whether by acceleration
or otherwise, and on the date of any prepayment (with respect to the amount
prepaid) or conversion of the Notes (with respect to the principal amount
converted).

 

(d)     Excess Interest. It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, notwithstanding any provision to the
contrary in this Agreement or any other Note Document or any of the Obligations,
in no event shall any Obligations require the payment or permit the payment,
taking, reserving, receiving, collection or charging of any sums constituting
interest under Applicable Law that exceed the maximum amount permitted by such
laws, as the same may be amended or modified from time to time (the “Maximum
Rate”). If any such excess interest is called for, contracted for, charged,
taken, reserved or received in connection herewith or therewith, or in any
communication by the Purchaser or any other Person to the Borrower or any other
Person, or in the event that all or part of the principal or interest hereof or
thereof shall be prepaid or accelerated, so that under any of such circumstances
or under any other circumstance whatsoever the amount of interest contracted
for, charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under any Obligations shall exceed the Maximum
Rate, then in such event it is agreed that: (i) the provisions of this paragraph
shall govern and control; (ii) neither the Borrower nor any other Person or
entity now or hereafter liable for the payment of any Obligations shall be
obligated to pay the amount of such interest to the extent it is in excess of
the Maximum Rate; (iii) any such excess interest which is or has been received
by the Purchaser, notwithstanding this paragraph, shall be credited against the
then unpaid principal balance of the Obligations (or, if the principal amount of
the Obligations shall have been paid in full, refunded by the Purchaser to the
party primarily liable on such Obligation); and (iv) the provisions of this
Agreement and the Obligations, and any other communication to the Borrower,
shall immediately be deemed reformed and such excess interest reduced, without
the necessity of executing any other document, to the Maximum Rate. The right to
accelerate the maturity of the Obligations does not include the right to
accelerate, collect, or charge unearned interest, but only such interest that
has otherwise accrued as of the date of acceleration. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any of the Obligations which are
made for the purpose of determining whether such rate exceeds the Maximum Rate
shall be made to the extent permitted by Applicable Laws by amortizing,
prorating, allocating and spreading during the period of the full term of such
Obligations, including all prior and subsequent renewals and extensions hereof
or thereof, all interest at any time contracted for, charged, taken, reserved or
received by the Purchaser. The terms of this paragraph shall be deemed to be
incorporated into each of the other Note Documents.

 

16

--------------------------------------------------------------------------------

 

 

3.2     Redemption of Notes.

 

(a)     Scheduled Redemptions of Notes.

 

(i)     Payment at Maturity. The Borrower shall redeem all Notes issued
hereunder in full on the four year anniversary of the Closing Date (the
“Maturity Date”) by payment in cash in full of the entire outstanding principal
balance thereof, plus all unpaid interest accrued thereon through the date of
redemption, plus all other outstanding and unpaid Obligations to the holders of
the Notes through the date of redemption.

 

(ii)     Principal Amortization. The Borrower shall make periodic redemptions of
the Notes issued hereunder in principal installments payable on each Payment
Date, each such payment in an amount equal to the aggregate then-outstanding
principal balance of the Notes on such Payment Date multiplied by the applicable
Monthly Amortization Percentage.

 

(b)     Optional Redemption Initiated by the Borrower. The Borrower shall have
the right, at its sole option and election, at any time or from time to time
following the one year anniversary of the Closing Date, to redeem the Notes
issued hereunder, in whole or in part, on a Prepayment Date, by payment of an
amount equal to the greater of (I) the unpaid principal balance of the Notes to
be redeemed, plus all unpaid interest accrued on the unpaid principal balance of
the Notes to be redeemed through the Prepayment Date, and (II) the product of
(y) the Event Equity Value (as defined in the Notes) and (z) the Underlying
Shares (as defined in the Notes) issuable upon conversion of the principal
amount of the Notes being redeemed, plus all accrued but unpaid interest on the
principal balance of the Notes to be redeemed. Amounts paid by the Borrower to
optionally redeem the Notes pursuant to this Section 3.2(b) shall be applied (i)
to scheduled installments of principal on the Notes payable under Section
3.2(a)(ii) in the inverse order of maturity, and (ii) to the payment of that
portion of the Obligations constituting accrued and unpaid interest on the Notes
being redeemed.

 

(c)     Mandatory Redemptions.

 

(i)     Change of Control. Upon the occurrence of a Change of Control, the
Borrower shall purchase all Notes issued and outstanding hereunder in full by
payment of an amount equal to the greater of (I) (x) the unpaid principal
balance thereof, plus (y) all other outstanding Obligations payable to the
Purchaser under the Note Documents through the date of repayment, plus (II) the
product of (y) the Event Equity Value and (z) the Underlying Shares issuable
upon conversion of the principal amount of the Notes, plus all accrued but
unpaid interest on the principal amount of the Notes. The provisions of this
Section 3.2(c)(i) shall not be deemed to be implied consent to any such Change
of Control otherwise prohibited by the terms of this Agreement.

 

(d)     Acceleration. In addition to the foregoing mandatory prepayment
obligations under this Section 3.2, the Notes shall be subject to acceleration
as set forth in Section 10.2 below.

 

3.3     Manner of Payment. All fees, interest, premium, principal and other
amounts payable in cash in respect of any Note Document shall be paid by wire
transfer of immediately available funds to an account at a bank designated in
writing by the Purchaser. All payments made by the Borrower (excluding regular
monthly interest payments made when due under Section 3.1(c)) upon the
Obligations relating to the Notes and all net proceeds from the enforcement of
the Obligations shall be applied (a) first, to that portion of the Obligations
constituting fees, indemnities, and expenses and other amounts (including
attorneys’ fees), payable to the Purchaser, (b) second, to the payment of that
portion of the Obligations constituting accrued and unpaid interest on the
Notes, (c) third, to the payment of that portion of the Obligations constituting
unpaid principal of the Notes, and (d) last, the balance, if any, after all of
the Obligations have been paid in full in cash (other than contingent
indemnification or expense reimbursement obligations for which no claim has been
made), to the Borrower or as otherwise required by any Requirements of Law. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day.

 

17

--------------------------------------------------------------------------------

 

 

3.4     Taxes

 

(a)     Any and all payments by or on account of any Obligations hereunder or
under any Note Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes; provided that if the applicable Loan
Party shall be required by Applicable Law to deduct or withhold any Indemnified
Taxes (as determined in the good faith discretion of the applicable Loan Party)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all such required deductions or withholding (including
deductions or withholding applicable to additional sums payable under this
Section 3.4) the Purchaser receives an amount equal to the sum it would have
received had no such deductions or withholding been made, (ii) the applicable
Loan Party shall make such deductions or withholding and (iii) the applicable
Loan Party shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law.

 

(b)     Without limiting the provisions of Section 3.4(a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.

 

(c)     The Borrower shall indemnify the Purchaser for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.4) payable or paid by the
Purchaser or required to be withheld or deducted from a payment to the Purchaser
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis for determining the amount of such
payment or liability delivered to Borrower by the Purchaser shall be conclusive
absent manifest error. Such payment shall be due within ten (10) days of
Borrower’s receipt of such certificate.

 

(d)     As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority pursuant to this Section 3.4, Borrower
shall deliver to the Purchaser the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Purchaser.

 

(e)     Status of Purchaser.

 

(i)     If Purchaser is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Note
Document, Purchaser shall deliver to the Borrower at the time or times
reasonably requested by the Borrower such properly completed and executed
documentation as reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, the Purchaser, if requested by the Borrower, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not the Purchaser
is subject to backup withholding or information reporting requirements.

 

18

--------------------------------------------------------------------------------

 

 

(ii)     If a payment made to the Purchaser under any Note Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Purchaser shall deliver to the Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
its obligations under FATCA and to determine that the Purchaser has complied
with the Purchaser’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date hereof.

 

(f)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.4 (including additional amounts pursuant to this
Section 3.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 3.4
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 3.4(f) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 3.4(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 3.4(f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)     Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and the Purchaser
under this Section 3.4 shall survive the termination of the Note Documents and
the payment in full of the Notes or the assignment of rights by the Purchaser.

 

3.5     Tax Treatment. The Borrower and the Purchaser shall file all Tax Returns
consistent with the following: (i) the Notes are debt for U.S. federal and state
income tax purposes; (ii) the Notes are issued with original issue discount; and
(iii) the Notes are not governed by the rules set out in the U.S. Treasury
Regulations Section 1.1275-4. The inclusion of this paragraph is not an
admission by the Purchaser that it is subject to United States taxation.

 

3.6     Purchase Price Allocation. The Purchaser and the Borrower agree that the
Notes and the Warrants constitute an “investment unit” for purposes of Section
1273(c)(2) of the Code. The Purchaser and the Borrower mutually agree that for
purpose of the allocation of the issue price of such investment unit among the
Notes and the Warrants in accordance with Section 1273(c)(2) of the Code and
U.S. Treasury Regulation Section 1.1273-2(h) the Borrower and Purchaser shall
mutually agree on an amount to be allocated to the Warrants after the Closing
Date, and neither the Purchaser nor the Borrower shall take any position
inconsistent with such mutually agreed upon allocation in any Tax Return or in
any judicial or administrative proceeding in respect of Taxes. The allocation of
the purchase price between the Notes and the Warrants does not modify or reduce
or otherwise abrogate, in any manner, the Borrower’s obligations under the Notes
and the Warrants.

 

19

--------------------------------------------------------------------------------

 

 

Article 4
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER

 

4.1     Conditions Precedent to the Closing. The obligation of the Purchaser to
purchase the Notes and the Warrants, and to perform any obligations hereunder
shall be subject to the following conditions on or before the Closing Date;
provided that any waiver of a condition shall not be deemed a waiver of any
breach of any representation, warranty, agreement, term or covenant, as
specifically set forth elsewhere in this Agreement, or of any misrepresentation
by the Borrower.

 

(a)     Representations and Warranties. The representations and warranties
contained in Article 6 hereof shall be true and correct in all material respects
(except to the extent any such representation or warranty is by its terms
qualified as to materiality, in which case such representation or warranty shall
be true and correct in all respects) at and as of the Closing Date (except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they shall be true and correct as of such earlier date)
after giving effect to the Transactions, and the Purchaser shall have received
at the Closing a certificate to the foregoing effect, dated as of the Closing
Date, and executed by the chief executive officer or chief financial officer of
the Borrower on behalf of the Borrower.

 

(b)     Compliance with this Agreement. The Borrower and the Guarantors shall
have performed and complied with all of their agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by such Loan Party on or before the Closing Date and the Purchaser shall have
received at the Closing a certificate to the foregoing effect, dated the Closing
Date, and executed by the chief executive officer or chief financial officer on
behalf of the Borrower.

 

(c)     Certificates. The Purchaser shall have received a certificate from each
Loan Party, dated as of the Closing Date and signed by an officer of such Loan
Party, certifying (i) that the attached copies of the Charter Documents of such
Loan Party, and resolutions of the board of directors or similar governing body
of such Loan Party approving the Note Documents to which it is a party and the
Transactions are all true, complete and correct and remain unamended and in full
force and effect, (ii) to the incumbency and specimen signature of each officer
of such Loan Party executing any Note Document to which it is a party or any
other document delivered in connection herewith and therewith on behalf of such
Loan Party, (iii) that the attached list of executive officers and directors, as
applicable, of such Loan Party are true, complete, and correct, (iv) that none
of the executive officers and directors, as applicable, included in such
attached list have been charged with, indicted for, been part of a proceeding
for, been investigated for, arrested for, or convicted of a felony, nor are they
engaged in criminal activity, nor have any of them been an officer of a bankrupt
company, and (v) that there are no written or oral side agreements with any
executive officer whereby such Loan Party or its management has agreed to incur
any obligations other than those contained in formal written contracts or
agreements executed by or on behalf of such Loan Party.

 

20

--------------------------------------------------------------------------------

 

 

(d)     Solvency. The Purchaser shall have received a certificate, signed by the
chief financial officer of the Borrower, certifying that the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent both immediately before and
immediately after giving effect to the Transactions.

 

(e)     Documents. The Purchaser shall have received true, complete and correct
copies of each of the Note Documents (including without limitation, the Notes,
and the Warrants), and such other agreements, schedules, exhibits, certificates,
documents, financial information and filings as the Purchaser may request in
connection with or relating to the Transactions all in form and substance
reasonably satisfactory to the Purchaser.

 

(f)     Purchase of Notes Permitted by Applicable Laws. The acquisition of and
payment for the Notes and Warrants to be acquired by the Purchaser hereunder on
the Closing Date and the consummation of the transactions contemplated hereby
and by the other Note Documents (i) shall not be prohibited by any Requirements
of Law, and (ii) shall not subject the Purchaser to any penalty or other onerous
condition under or pursuant to any Requirements of Law.

 

(g)     Opinion of Counsel. The Purchaser shall have received opinions of
Seyfarth Shaw LLP, counsel to the Loan Parties, dated as of the Closing Date,
relating to the Transactions, in form and substance reasonably acceptable to the
Purchaser.

 

(h)     Consents and Approvals. All consents, exemptions, authorizations, or
other actions by, or notices to, or filings with, Governmental Authorities and
other Persons in respect of all Requirements of Law and with respect to those
Contractual Obligations of the Borrower and each other Loan Party necessary in
connection with the execution, delivery or performance by the Borrower or such
other Loan Party, or enforcement against the Borrower, of the Note Documents to
which it is a party shall have been made or obtained and be in full force and
effect.

 

(i)     No Material Judgment or Order. There shall not be on the Closing Date
any judgment, injunction or order of a court of competent jurisdiction or any
ruling of any Governmental Authority which would prohibit the purchase of the
Notes and Warrants hereunder or subject the Purchaser to any penalty under or
pursuant to any Requirement of Law if the Notes were to be purchased hereunder.

 

(j)     Good Standing Certificates. The Borrower shall have delivered to the
Purchaser as of a date not more than thirty (30) days before the Closing Date
good standing certificates for the Borrower and each Guarantor for its
jurisdiction of incorporation or formation and certificates of foreign
qualification for all other jurisdictions where its ownership, lease or
operation of property or the conduct of its business requires such foreign
qualification, except where the failure to be so qualified could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(k)     No Litigation. Except as set forth on Schedule 6.6, no arbitration,
action, claim, suit, litigation or proceeding before any court or any
Governmental Authority shall have been commenced or threatened in writing
against the Borrower or any Subsidiary (including its directors or officers),
and no investigation by any Governmental Authority shall have been commenced and
no action, suit or proceeding by any Governmental Authority shall have been
threatened in writing against the Purchaser or the Borrower (i) seeking to
restrain, prevent or change the Transactions contemplated hereby or questioning
the validity or legality of any of such Transactions, (ii) in which the amount
of damages claimed is $200,000 or more, or (iii) which could reasonably be
expected to have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------

 

 

(l)     Fees, Etc. On the Closing Date, the Borrower shall have paid all costs,
fees and expenses (including, without limitation, legal fees and expenses) then
due and payable to the Purchaser, as applicable, hereunder.

 

(m)     Collateral. The Purchaser shall have received correct, complete fully
executed copies of each of the Collateral Documents, together with such UCC
financing statements and any relevant financing statements or similar documents
of any applicable foreign jurisdiction, original stock certificates, if any, and
stock powers, original promissory notes, notices of security interest to be
filed in the United States Patent and Trademark Office or any applicable foreign
jurisdiction, and other instruments and documents required to be delivered under
the Collateral Documents.

 

(n)     Lien Searches. The Purchaser shall have received (i) searches of the
Uniform Commercial Code, judgment, bankruptcy and tax lien filings which may be
filed with respect to the Collateral covered by the Collateral Documents, and
(ii) Lien searches of intellectual property, in each confirming that all such
Property given as collateral is subject to no Liens except Permitted Liens.

 

(o)     No Material Adverse Effect. There shall exist no (a) event, development,
or circumstance occurring on or after December 31, 2018, that has had or could
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (b) material disruption or material adverse change in the financial,
banking or capital markets generally affecting credit facilities similar to the
facility herein.

 

(p)     NASDAQ. The Borrower shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the shares of Common Stock
underlying the Notes and the Warrants, and the Borrower shall not have received
an objection thereto from Nasdaq.

 

Article 5
CONDITIONS TO THE OBLIGATIONS OF THE BORROWER

 

The obligations of the Borrower to issue, or cause to be issued, the Notes and
the Warrants and to perform its other obligations hereunder shall be subject to
the satisfaction as determined by, or waived by, the Borrower of the following
conditions on or before the Closing Date:

 

5.1     Representations and Warranties. The representations and warranties of
the Purchaser contained in Article 7 hereof shall be true and correct in all
material respects (except to the extent any such representation or warranty is
by its terms qualified as to materiality, in which case such representation or
warranty shall be true and correct in all respects) at and as of the Closing
Date as if made at and as of such date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).

 

5.2     Compliance with this Agreement. The Purchaser shall have performed and
complied in all material respects with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by them on or before the Closing Date.

 

Article 6
REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

The Borrower hereby represents and warrants to the Purchaser as follows:

 

6.1     Existence and Power. The Borrower and each of its Subsidiaries: (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, and (b) and has all requisite
corporate power and authority to carry on its business as now conducted.

 

22

--------------------------------------------------------------------------------

 

 

6.2     Authorization; No Contravention. The execution, delivery and performance
by the Borrower and each Subsidiary of each Note Document to which it is or will
be a party and the consummation of the Transactions: (a) have been duly
authorized by all necessary organizational action; (b) do not and will not
contravene or violate the terms of the Charter Documents of the Borrower or any
of its Subsidiaries or any amendment thereto or any material Requirement of Law
applicable to the Borrower or such Subsidiary or the Borrower’s or such
Subsidiary’s assets, business or properties; (c) do not and will not (i)
conflict with, contravene, result in any violation or breach of or default under
any Contractual Obligation of the Borrower or such Subsidiary (with or without
the giving of notice or the lapse of time or both) other than any right to
consent, which consents have been obtained, (ii) create in any other Person a
right or claim of termination or amendment of any Contractual Obligation of the
Borrower or such Subsidiary, or (iii) require modification, acceleration or
cancellation of any Contractual Obligation of the Borrower or such Subsidiary;
and (d) do not and will not result in the creation of any Lien (or obligation to
create a Lien) against any property, asset or business of the Borrower or such
Subsidiary (other than those securing the Notes).

 

6.3     Governmental Authorization; Third Party Consents. Except as set forth on
Schedule 6.3, no approval, consent, compliance, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of the Note Documents to which it is a
party or the consummation of the Transactions, other than (a) filings to perfect
Liens granted under the Collateral Documents and (b) those that have otherwise
been obtained or made on or prior to the Closing Date and which remain in full
force and effect on the Closing Date.

 

6.4     Binding Effect. The Borrower and its Subsidiaries have duly executed and
delivered the Note Documents to which it is a party and such Note Documents
constitute the legal, valid and binding obligations of the Borrower and such
Subsidiary enforceable against the Borrower and such Subsidiary in accordance
with its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and by general
principles of equity.

 

6.5     No Legal Bar. Neither the Borrower nor any Subsidiary has previously
entered into any agreement which is currently in effect or to which the Borrower
or any of its Subsidiaries is currently bound granting any rights to any Person
which conflict with the rights to be granted by the Borrower or any Subsidiary
in the Note Documents, other than the right to consent, which consents have been
obtained.

 

6.6     Litigation. Except as set forth on Schedule 6.6, (a) there are no legal
actions, suits, proceedings, claims or disputes pending or, to the Knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority against or affecting the Borrower or its
Subsidiaries; (b) there is no injunction, writ, temporary restraining order,
decree or any order or determination of any nature by any arbitrator, court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of the Note Documents or which relates to the assets or
the business of the Borrower or its Subsidiaries; and (c) there is no
litigation, claim, audit, dispute, review, proceeding or investigation currently
pending or, to the Knowledge of the Borrower, threatened in writing against the
Borrower or its Subsidiaries for any violation or alleged violation of any
Requirements of Law, and neither the Borrower nor any Subsidiary has received
written notice of any threat of any suit, action, claim, dispute, investigation,
review or other proceeding pursuant to or involving any Requirements of Law.

 

23

--------------------------------------------------------------------------------

 

 

6.7     Compliance with Laws. The Borrower and its Subsidiaries are in
compliance with all Requirements of Law, except to the extent such
non-compliance could not reasonably be expected to result in a Material Adverse
Event. Except as set forth on Schedule 6.7, there are no actual or pending
appeals, audits, inquiries, investigations, proceedings or notices of intent to
audit or investigate by any Governmental Authority against the Borrower or its
Subsidiaries.

 

6.8     No Default or Breach. No event has occurred and is continuing or would
result from the incurring of Obligations by the Borrower under the Note
Documents which constitutes or, with the giving of notice or lapse of time or
both, would constitute an Event of Default. To the Knowledge of the Borrower,
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the Borrower nor any Subsidiary is
in default with respect to any Contractual Obligation in any Material Contract.

 

6.9     Title to Properties. Except as set forth on Schedule 6.9, each of the
Borrower and its Subsidiaries has good title to, or a valid leasehold interest
in, all Property used by it in its business and none of such Property is subject
to any Lien, except for Permitted Liens.

 

6.10     Real Property. Schedule 6.10 sets forth a correct and complete list of
all real property owned or leased by the Borrower or its Subsidiaries. Each
lease relating to such leased real property is in full force and effect and the
Borrower and its Subsidiaries enjoy peaceful and undisturbed possession
thereunder. There is no material default on the part of the Borrower or its
Subsidiaries or any event or condition which (with notice or lapse of time, or
both) would constitute a default on the part of the Borrower or its Subsidiaries
under any such lease. The Borrower and its Subsidiaries have good and marketable
title in fee simple to the real property identified on Schedule 6.10 as owned by
the Borrower or its Subsidiaries, free and clear of any Liens other than
Permitted Liens. There are no actions, suits or proceedings pending or, to the
Knowledge of the Borrower, threatened in writing against the owned real property
or the leased real property used in connection with the business of the Borrower
or its Subsidiaries, at law or in equity, in arbitration or before any
Governmental Authority which would in any way affect title to or the right to
use such owned real property or leased real property.

 

6.11     Taxes

 

(a)     Except as set forth on Schedule 6.11(a), the Borrower and each of its
Subsidiaries has timely filed all foreign, United States federal and state
income and other Tax Returns that it was required to file, in each case with due
regard for any extension of time within which to file such Tax Return. All such
Tax returns were correct and complete in all respects. All Taxes due and payable
by the Borrower or its Subsidiaries have been paid, in each case with due regard
for any extension of time within which to file such Tax Return, other than any
Taxes the amount or validity of which is being actively contested by the
Borrower or its Subsidiaries in good faith and by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions, if any,
as shall be required in conformity with GAAP shall have been made or provided
therefor. There are no Liens, other than Permitted Liens, on any of the assets
of the Borrower or its Subsidiaries that arose in connection with any failure
(or alleged failure) to pay any Tax. No written claim has been made by a
Governmental Authority in a jurisdiction where the Borrower and its Subsidiaries
do not file Tax Returns that the Borrower or any of its Subsidiaries is or may
be subject to taxation by that jurisdiction.

 

24

--------------------------------------------------------------------------------

 

 

(b)     Except as set forth on Schedule 6.11(b), there is no action, suit,
proceeding, investigation, examination, audit, or claim now pending or
threatened in writing by any Governmental Authority regarding any Taxes payable
or alleged to be payable by the Borrower or any of its Subsidiaries. Neither the
Borrower nor any Subsidiary has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes of such Person and
there are no circumstances that would cause the taxable years of the Borrower or
its Subsidiaries not to be subject to the normally applicable statute of
limitations.

 

(c)     The Borrower and each of its Subsidiaries have collected all sales, use,
value added and other taxes required to be collected, and have remitted such
amounts to the appropriate Governmental Authority or, if applicable, have
furnished properly completed exemption certificates for all exempt transactions.

 

(d)     Neither the Borrower nor any Subsidiary has entered into or participated
in (i) a “reportable transaction” within the meaning of Section 6707A of the
Code or Treasury Regulation Section 1.6011-4 (and all predecessor regulations)
as in effect at the relevant time, or (ii) any act, transaction or arrangement
which has been reported, or has been required to be reported, under any similar
provision of state, local or non-U.S. law or a transaction similar to any such
reportable or notifiable transaction.

 

6.12     Financial Condition; SEC Filings; Contingent Obligations.

 

(a)     The Borrower has furnished the Purchaser with true, correct and complete
copies of (collectively, the “Financial Statements”): (i) the audited
consolidated balance sheets of the Borrower and its Subsidiaries as of December
31, 2018, 2017 and 2016, and the related audited consolidated statements of
operations and comprehensive (loss) income, shareholders’ equity and cash flows
for each of the Fiscal Years in the three-year period ended December 31, 2018,
together with the notes thereto and the reports thereon as of December 31, 2018,
certified by the Borrower’s independent certified public accountants, and (ii)
the unaudited consolidated balance sheets of the Borrower and its Subsidiaries
for the Fiscal Quarter ended as of June 30, 2019 and the related unaudited
consolidated statements of operations and comprehensive (loss) income and cash
flows for such period. The Financial Statements fairly present, in all material
respects, the consolidated financial position of the Borrower, as of the
respective dates thereof, and the results of operations and cash flows thereof,
as of the respective dates or for the respective periods set forth therein, and
are in conformity with the past historical practices of the Borrower, with GAAP
consistently applied during the periods involved. Except as set forth on
Schedule 6.12, as of the dates of the Financial Statements, neither the Borrower
nor any Subsidiary had any known obligation, Indebtedness or liability (whether
accrued, absolute, contingent or otherwise, and whether due or to become due),
which was not reflected or reserved against in the balance sheets which are part
of the Financial Statements as required by GAAP, except for those incurred in
the ordinary course of business and which are fully reflected on the books of
account of the Borrower or its Subsidiaries, as applicable.

 

(b)     Except as set forth on Schedule 6.12, all statements, reports,
schedules, forms and other documents (the “SEC Documents”) required to have been
filed or furnished by any Loan Party with or to the SEC since January 1, 2018
have been so filed or furnished on a timely basis. No Subsidiary of any Loan
Party is required to file or furnish any documents with or to the SEC. As of the
time it was filed with or furnished to the SEC as of the date of filing: (i)
each of the SEC Documents complied as to form in all material respects with the
applicable requirements of the Securities Act or the Exchange Act (as the case
may be); and (ii) none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except to the extent
corrected by the filing or furnishing of the applicable amending or superseding
SEC Document. Each of the certifications and statements relating to SEC
Documents required by: (1) the SEC’s Order dated June 27, 2002 pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460); (2) Rule 13a-14 or 15d-14
under the Exchange Act; or (3) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act) (collectively, the “Certifications”) is accurate and
complete, and complied as to form and content with all Applicable Laws in effect
at the time such Certification was filed with or furnished to the SEC.

 

25

--------------------------------------------------------------------------------

 

 

(c)     As of the Closing Date, there are no Contingent Obligations (other than
indemnities to officers and directors to the extent permitted by Applicable Law)
that would be required to be disclosed on the financial statements of any Loan
Parties in accordance with GAAP, except for Contingent Obligations (i) arising
from the Collateral Documents, or (ii) existing on the Closing Date as permitted
Indebtedness pursuant to Section 9.2.

 

6.13     Absence of Certain Changes or Events. Since December 31, 2018, there
has been no development, event, circumstance, or change which could be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the Knowledge of the Borrower, there exists no present condition or state of
facts or circumstances that could reasonably be expected to have a Material
Adverse Effect or prevent the Borrower or any of its Subsidiaries from
conducting its business after the consummation of the Transactions, in
substantially the same manner in which such business has heretofore been
conducted.

 

6.14     Environmental Matters.

 

(a)     The Borrower and its Subsidiaries are and have been in compliance in all
material respects with all applicable Environmental Laws relating to their
Property, assets and operations; to the Knowledge of the Borrower, there are no
Hazardous Materials stored or otherwise located in, on or under any of the
Property or assets of the Borrower or its Subsidiaries, including, without
limitation, the groundwater, except in material compliance with applicable
Environmental Laws; and, to the Knowledge of the Borrower, there have been no
Releases or, threatened Releases of Hazardous Materials in, on or under any
property adjoining any of the Property or assets of (or used by) the Borrower or
its Subsidiaries which have not been remediated to the satisfaction of the
appropriate Governmental Authorities and in material compliance with
Environmental Laws.

 

(b)     To the Knowledge of the Borrower, none of the Property, assets or
operations of (or used by) the Borrower and its Subsidiaries is the subject of
any federal, state or local investigation evaluating whether (i) any remedial
action is needed to respond to a Release or threatened Release of any Hazardous
Materials into the environment or (ii) any Release or threatened Release of any
Hazardous Materials into the environment is in contravention of any
Environmental Law.

 

(c)     Neither the Borrower nor any Subsidiary has received any written notice
or claim, nor to the Knowledge of the Borrower are there any pending, threatened
in writing, or anticipated lawsuits or proceedings against them, with respect to
violations of an Environmental Law or in connection with the presence of or
exposure to any Hazardous Materials in the environment or any Release or
threatened Release of any Hazardous Materials into the environment, and neither
the Borrower nor any Subsidiary is or has been the owner or operator of any
property which (i) pursuant to any Environmental Law has been placed on any list
of Hazardous Materials disposal sites, including, without limitation, the
“National Priorities List” or CERCLIS List, (ii) has, or had, any subsurface
storage tanks located thereon, or (iii) has ever been used as or for a waste
disposal facility, a mine, a gasoline service station or a petroleum products
storage facility.

 

26

--------------------------------------------------------------------------------

 

 

(d)     To the Knowledge of the Borrower, neither the Borrower nor any
Subsidiary has present or contingent liability in connection with the presence
either on or off the Property or assets of, or used by, the Borrower or any
Subsidiary of any Hazardous Materials in the environment or any Release or
threatened Release of any Hazardous Materials into the environment.

 

6.15     Investment Company/Government Regulations. Neither the Borrower nor any
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Neither the Borrower nor any Subsidiary is
subject to regulation under the Public Utility Holding Company Act of 1935, as
amended, the Federal Power Act, the Interstate Commerce Act, or any federal or
state statute or regulation limiting its ability to incur Indebtedness.

 

6.16     Subsidiaries. Except as set forth in Schedule 6.16, the Borrower does
not (a) have any Subsidiaries or (b) own of record or beneficially, directly or
indirectly, any (i) Capital Stock issued by any other Person or (ii) equity,
voting or participating interest in any joint venture or other enterprise.

 

6.17     Capitalization. As of the Closing Date, after giving effect to the
transactions contemplated hereby and in the other Note Documents, the
capitalization of the Borrower and its Subsidiaries (including the maximum
amount of diluted shares) is as set forth on Schedule 6.17. Schedule 6.17 lists
all warrants, options, and other securities convertible or exercisable into
shares of Capital Stock of the Borrower and lists the exercise or strike price
applicable to such warrant, option or security. All of the issued and
outstanding Capital Stock of the Borrower has been, and Capital Stock of the
Borrower issuable upon the exercise of outstanding securities when issued will
be, duly authorized and validly issued and are fully paid and nonassessable. All
outstanding Capital Stock of the Borrower’s Subsidiaries are 100% owned by the
Borrower or one of its Subsidiaries free and clear of all Liens other than
Permitted Liens. The issuance of the foregoing Capital Stock (including the
Notes and the Warrants and the Capital Stock issuable upon conversion and
exercise thereof) is not and has not been subject to preemptive rights in favor
of any Person other than such rights that have been waived or complied with, and
will not result in the issuance of any additional Capital Stock of the Borrower
or the triggering of any anti-dilution or similar rights contained in any
options warrants, debentures or other securities or agreements of the Borrower
or any of its Subsidiaries. On the Closing Date, except as set forth on Schedule
6.17, there are no outstanding securities convertible into or exchangeable for
Capital Stock of the Borrower or any of its Subsidiaries or options, warrants or
other rights to purchase or subscribe for Capital Stock of the Borrower or any
of its Subsidiaries, or contracts, commitments, agreements, understandings or
arrangements of any kind to which the Borrower or any of its Subsidiaries is a
party relating to the issuance of any Capital Stock of the Borrower or any of
its Subsidiaries, or any such convertible or exchangeable securities or any such
options, warrants or rights. On the Closing Date, except as set forth on
Schedule 6.17, neither the Borrower nor any of its Subsidiaries has any
obligation, whether mandatory or at the option of any other Person, at any time
to redeem or repurchase any Capital Stock of the Borrower or any of its
Subsidiaries, pursuant to the terms of their respective Charter Documents or
otherwise. On the Closing Date, except as set forth on Schedule 6.17, neither
the Borrower nor any of its Subsidiaries maintains nor has any obligations under
any stock option plan or other equity compensation related plans or agreements.
No issued and outstanding shares of the Borrower’s Capital Stock are subject to
a right of first refusal or condition of forfeiture in favor of the Borrower,
and no shares of the Capital Stock of the Borrower are subject to vesting
restrictions. Since January 1, 2019, the Borrower has not declared or paid, or
become responsible to declare or pay, and the Borrower is not responsible for or
has any obligation to declare or pay, a dividend or other distribution on its
securities or otherwise combined, split, recapitalized or taken similar actions
with respect to its outstanding Capital Stock. There are no voting trusts,
proxies or other contracts or understandings to which the Borrower is a party or
is bound with respect to the voting of any shares of the Borrower’s Capital
Stock, the acquisition (including rights of co-sale, first refusal, antidilution
or pre-emptive rights), disposition, registration of securities of the Borrower,
or other rights of securityholders, or obligations of the Borrower, with respect
to the securities of the Borrower, other than registration rights under warrants
set forth on Schedule 6.17. All securities of the Borrower and its Subsidiaries
(including all shares of the Borrower’s Capital Stock, securities, options and
warrants to purchase shares of the Borrower’s Capital Stock (both outstanding as
well as those that are no longer outstanding)), have been and were issued and
granted pursuant to an exception from the Securities Act and otherwise in
compliance, in all material respects, with all securities and other Applicable
Laws, in compliance with the fiduciary obligations of the board of directors of
the Borrower, and in compliance with all requirements of applicable contracts
affecting, applicable to or relating to, such issuances.

 

27

--------------------------------------------------------------------------------

 

 

6.18     Solvency. Borrower and its Subsidiaries, on a consolidated basis, are
Solvent, both before and after taking into account the Transactions.

 

6.19     Licenses and Approvals. The Borrower and each of its Subsidiaries holds
all material Licenses that are required by any Governmental Authority to permit
it to conduct and operate the Borrower’s or its Subsidiaries’ business as now
conducted, and all such Licenses are valid and in full force and effect and will
remain in full force and effect upon consummation of the transactions
contemplated by this Agreement and the other Note Documents. The Borrower and
its Subsidiaries are in compliance in all material respects with all such
Licenses. Neither the Borrower nor any Subsidiary is a party to and, to the
Knowledge of the Borrower, there is not, any investigation, notice of apparent
liability, violation, forfeiture or other order or complaint issued by or before
any Governmental Authority or any other proceedings which could in any manner
threaten or adversely affect the validity or continued effectiveness of such
material Licenses of the Borrower or its Subsidiaries, or give rise to any order
of forfeiture. There is no pending threat of cancellation, loss, termination,
modification, or nonrenewal of any such Licenses of the Borrower or its
Subsidiaries, nor any basis for such cancellation, loss, termination,
modification, or nonrenewal. The Borrower has no reason to believe that such
Licenses will not be renewed in the ordinary course. The Borrower and its
Subsidiaries have filed in a timely manner all material reports, applications,
documents, instruments, and information required to be filed pursuant to
applicable rules and regulations or requests of every regulatory body having
jurisdiction over any of its Licenses.

 

6.20     Change of Control and Similar Payments. Neither the execution, delivery
and performance by the Borrower and the Guarantors of this Agreement, nor the
execution, delivery and performance by the Borrower and the Guarantors of any of
the other Note Documents, nor the consummation of the transactions contemplated
hereby shall require any payment by the Borrower or any Subsidiary, in cash or
kind, under any other agreement, plan, policy, commitment or other arrangement.
There are no agreements, plans, policies, commitments or other arrangements with
respect to any compensation, benefits or consideration which will be materially
increased, or the vesting of benefits of which will be materially accelerated,
as a result of this Agreement or the other Note Documents or the occurrence of
any of the transactions contemplated hereby or thereby. There are no payments or
other benefits payable by the Borrower or its Subsidiaries, the value of which
will be calculated on the basis of any of the transactions contemplated by this
Agreement or the other Note Documents.

 

28

--------------------------------------------------------------------------------

 

 

6.21     OFAC; Anti-Terrorism; Patriot Act.

 

(a)     Neither the Borrower nor any Subsidiary, or to the Knowledge of Borrower
any Affiliate of the foregoing: (a) is a Sanctioned Person, (b) has any assets
in Sanctioned Entities, or (c) derives any operating income from Investments in,
or transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of
the Notes will not be used and have not been used to fund any operations in,
finance any Investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

 

(b)     The Borrower and its Subsidiaries are in compliance, in all material
respects, with any applicable Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act. No part of the proceeds of any Note will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or any
other Anti-Terrorism Law.

 

(c)     No Loan Party and no Subsidiary of any Loan Party (and, to the Knowledge
of the Borrower, no joint venture or Affiliate thereof) (i) is listed in the
annex to, or is otherwise subject to the provisions of, the Anti-Terrorism Order
or Anti-Terrorism Laws, (ii) is owned or controlled by, or acting for or on
behalf of, any person listed in the annex to, or is otherwise subject to the
provisions of, the Anti-Terrorism Order or Anti-Terrorism Laws or (iii) commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Anti-Terrorism Order.

 

6.22     Disclosure.

 

(a)     Agreement and Other Documents. This Agreement, together with all
exhibits and schedules hereto, the Note Documents, and the agreements,
certificates and other documents furnished to the Purchaser by the Borrower
and/or the other Loan Parties at the Closing, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading provided that to the
extent any such exhibit, schedule, agreement, certificate or other document was
based solely upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
in the preparation of such exhibit, schedule, agreement, certificate or other
document, it being understood that such forward-looking information is subject
to the qualifications and risks relating to forward-looking information
discussed in the SEC Documents and that actual results may vary from such
forecasts and that such variations may be material.

 

(b)     Material Adverse Effect. To the Knowledge of the Borrower, there is no
fact which the Borrower has not disclosed to the Purchaser in writing which
could reasonably be expected to have a Material Adverse Effect.

 

6.23     Internal Controls. Each Loan Party and its Subsidiaries maintain a
system of internal control over financial reporting. Such internal controls over
financial reporting (a) provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and (b) as to Borrower are designed to ensure
that all material information concerning Borrower and its Subsidiaries required
to be disclosed by Borrower in the reports that it is required to file, submit
or furnish under the Exchange Act is recorded, processed, summarized and
reported on a timely basis to the individuals responsible for the preparation of
such reports. There are no significant deficiencies or material weaknesses in
the design or operation of any Loan Party’s or its Subsidiaries’ ability to
record, process, summarize and report financial data. There is and has been no
fraud, whether or not material, that involves management or other employees who
have a significant role in any Loan Party’s and/or its Subsidiaries’ internal
controls.

 

29

--------------------------------------------------------------------------------

 

 

6.24     Accounts and Notes Receivable; Accounts and Notes Payable.

 

(a)     Except as set forth in Schedule 6.24(a), all the accounts receivable and
notes receivable owing to any Loan Party or any of its Subsidiaries as of the
date hereof constitute valid and enforceable claims (without any previously
exercised rights of set off or compromise) arising from bona fide transactions
in the ordinary course of business, consistent with past practice, are
collectible in full in accordance with their payment terms and, to the Knowledge
of the Borrower, there are no known or, to the Knowledge of the Borrower,
asserted claims, refusals to pay or other rights of set-off against any thereof.
Except as provided on Schedule 6.24(a), there is (i) as of the Friday occurring
at least three Business Days prior to the Closing Date, no account debtor or
note debtor delinquent in its payment by more than thirty (30) days; (ii) no
account debtor or note debtor that has refused (or, to the Knowledge of the
Borrower, threatened to refuse) to pay its obligations for any reasons; (iii) as
of the Closing Date, to the Knowledge of the Borrower, no account debtor or note
debtor that is insolvent or bankrupt other than as set forth on Schedule 6.24(a)
and (iv) no account receivable or note receivable which is hypothecated or
pledged to any person (except in connection with the Notes) by any Loan Party or
any of its Subsidiaries.

 

(b)     All accounts payable and notes payable by any Loan Party or any of its
Subsidiaries to third parties as of the date hereof arise from bona fide
transactions in the ordinary course of business, consistent with past practice
and, as of the Closing Date, except as set forth on Schedule 6.24(b), there is
no such account payable or note payable more than thirty (30) days delinquent in
its payment, except those contested in good faith.

 

6.25     Inventory. All Inventory is (i) of good and merchantable quality
(except for obsolete or discontinued items of Inventory which have been
adequately reserved for in accordance with GAAP, consistently applied) and (ii)
adequate for the conduct of the business of the Borrower in the ordinary course
as currently conducted. All Inventory is recorded on the books of the Borrower
at the lower of cost or market value determined in accordance with GAAP,
consistently applied. To the extent required by Section 8.17 hereof, all
Inventory is located on a premises that is subject to a Collateral Access
Agreement. Purchase commitments for raw materials and parts are not in excess of
normal requirements and were not made at a price materially in excess of market
prices existing on the date such commitments were made.

 

6.26     Notes and Warrants. The Notes and Warrants, and the shares of
Borrower’s Capital Stock issuable upon conversion and exercise thereof, have
been duly authorized by all necessary action on the part of the Borrower and no
further consent or action is required by the Borrower, or its board of directors
(the “Board”) or stockholders in connection therewith. The Borrower has reserved
the number of shares of Capital Stock underlying the Notes and the Warrants to
permit the full conversion of the Notes and exercise of the Warrants by the
Purchaser. As of the Closing Date, the shares of Capital Stock issuable upon
conversion of the Notes and exercise of the Warrants, when so issued in
accordance with the terms of the Notes or Warrants, as applicable, will be,
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights or Liens with respect to the issuance thereof except for such
preemptive or similar rights or Liens as provided for in the Note Documents. As
of the Closing Date, the Notes and Warrants have been, and the shares of Capital
Stock issuable upon conversion of the Notes and exercise of the Warrants when so
issued in accordance with their terms will be, issued in compliance with
applicable securities laws, rules and regulations. There are no rights of first
refusal applicable to the issuance of the Notes or the Warrants or the shares of
Capital Stock of the Borrower issuable upon conversion or exercise thereof. No
anti-dilution adjustments will be triggered as a result of the issuance of the
Notes or the Warrants or the shares of Capital Stock issuable upon conversion or
exercise thereof.

 

30

--------------------------------------------------------------------------------

 

 

Article 7
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants as follows:

 

7.1     Authorization. The Purchaser has the capacity to enter into this
Agreement and to perform all obligations required to be performed by it
hereunder. This Agreement, when executed and delivered by the Purchaser, will
constitute the Purchaser's valid and legally binding obligation, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and any other laws
of general application affecting enforcement of creditors' rights generally, and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

7.2     Binding Effect. This Agreement has been duly executed and delivered by
the Purchaser and this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.   

 

7.3     No Legal Bar. The execution, delivery, and performance of this Agreement
by the Purchaser will not violate in any material respect any Requirement of Law
applicable to it in any material respect, assuming the accuracy and correctness
of the representations and warranties made by the Borrower to the Purchaser in
the Note Documents.

 

7.4     Securities Laws.

 

(a)     The Notes and the Warrants and the shares of Capital Stock issuable upon
conversion and exercise thereof are being or will be acquired by the Purchaser
hereunder for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof in any
transaction which would be in violation of state or federal securities laws.

 

(b)     The Purchaser is a sophisticated purchaser with respect to the purchase
of the Notes and the Warrants and is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

(c)     The Purchaser understands that (i) the Notes and the Warrants and the
shares of Capital Stock issuable upon conversion and exercise thereof constitute
“restricted securities” under the Securities Act, (ii) the offer and sale of the
Notes and the Warrants hereunder is not registered under the Securities Act or
under any “blue sky” laws in reliance upon certain exemptions from such
registration and that the Borrower is relying on the representations made herein
by the Purchaser in its determination of whether such specific exemptions are
available, and (iii) the Notes and the Warrants and the shares of Capital Stock
issuable upon conversion and exercise thereof, may not be transferred except
pursuant to an effective registration statement under the Securities Act, or
under an exemption from such registration available under the Securities Act and
under applicable “blue sky” laws or in a transaction exempt from such
registration. The Purchaser is prepared and is able to bear the economic risk of
an investment in the Notes and the Warrants for an indefinite period of time.
The Purchaser understands that any certificate representing the Notes and the
Warrants and the shares of Capital Stock that are issued to the Purchaser upon
conversion or exercise thereof may bear, in the Borrower’s discretion, the
following restrictive legend during the period provided in Section 7(f) of the
Notes:

 

31

--------------------------------------------------------------------------------

 

 

“NEITHER THIS [NOTE][WARRANT] NOR THE SECURITIES [INTO WHICH THIS NOTE ARE
CONVERTIBLE][FOR WHICH THIS WARRANT IS EXERCISABLE] HAVE BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS. NOTWITHSTANDING THE FOREGOING, [THIS NOTE AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE][THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THIS WARRANT] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT.”

 

(d)     The Purchaser (i) has been furnished with or has had access to all
material books and records of the Borrower and each Subsidiary and all of their
respective material contracts, agreements and documents and (ii) has had an
opportunity to ask questions of, and receive answers from, management and
representatives of the Borrower and its Subsidiaries and which representatives
have made available to them such information regarding the Borrower and its
Subsidiaries and their current respective businesses, operations, assets,
finances, financial results, financial condition and prospects in order to make
a fully informed decision to purchase and acquire the Notes and the Warrants.
The Purchaser has generally such knowledge and experience in business and
financial matters, as to enable it to understand and evaluate the risks of an
investment in the Notes and the Warrants and form an investment decision with
respect thereto. The Purchaser acknowledges that none of the Borrower or its
Subsidiaries has given the Purchaser any investment advice, credit information
or opinion as to whether the purchase of the Notes or the Warrants is prudent.

 

(e)     The foregoing, however, does not limit or modify the representations and
warranties set forth in Article 6 of this Agreement or in any other Note
Document or the right of the Purchaser to rely thereon.

 

32

--------------------------------------------------------------------------------

 

 

Article 8
AFFIRMATIVE COVENANTS

 

Until the payment in full in cash of all amounts outstanding under the Notes and
all other Obligations hereunder and under the other Note Documents (other than
contingent indemnification or expense reimbursement obligations for which no
claim has been made) or such later date as set forth below, the Borrower hereby
covenants and agrees with the Purchaser as follows:

 

8.1     Delivery of Financial and Other Information. The Borrower will, and will
cause each other Loan Party to, maintain a system of accounting established and
administered in accordance with GAAP (including reflecting in its financial
statements adequate accruals and appropriations to reserves). In addition, the
Borrower shall deliver or cause to be delivered to the Purchaser the following:

 

(a)     Within one hundred twenty (120) days after the close of each Fiscal
Year, an unqualified audit report certified by Tanner LLC or any other
independent registered public accounting firm or such other independent
certified public accountants that are registered and qualified with the Public
Company Accounting Oversight Board and selected by the Borrower, prepared in
accordance with GAAP, without qualifications (including any (x) “going concern”
or like qualification or exception, (y) qualification or exception as to the
scope of such audit, or (z) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item) including consolidated
and consolidating balance sheets of the Borrower and its Subsidiaries as of the
end of such Fiscal Year and the related consolidated and consolidating
statements of operations, changes in shareholders’ equity and cash flows for
such Fiscal Year, all such financial statements to be prepared in accordance
with GAAP and accompanied by (i) any management letter prepared by said
accountants, and (ii) a management summary, discussion, and analysis prepared by
an authorized officer of the Borrower setting forth in narrative form all
significant operational and financial events and activities affecting the
Borrower and its Subsidiaries during such Fiscal Year; provided that if a
management summary, discussion and analysis is included in any Annual Report on
Form 10-K, such management summary, discussion and analysis included therein
shall suffice for purposes of this Section 8.1(a).

 

(b)     Within forty-five (45) days after the close of each Fiscal Quarter an
unaudited consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
and consolidating statements of operations, changes in shareholders’ equity and
cash flows for such Fiscal Quarter and for the portion of the Fiscal Year ended
at the end of such Fiscal Quarter, prepared in accordance with GAAP and setting
forth in each case in comparative form, the figures for (i) the corresponding
Fiscal Quarter and the corresponding portion of the previous Fiscal Year (as
applicable), and (ii) the immediately preceding Fiscal Quarter, all of which
shall be certified by an authorized officer of the Borrower as fairly
presenting, in all material respects, the financial position of the Borrower and
its Subsidiaries, as of the respective dates thereof, and the results of
operations and cash flows thereof, as of the respective dates or for the
respective periods set forth therein and accompanied by a management summary,
discussion, and analysis prepared by an authorized officer of the Borrower
setting forth in narrative form all significant operational and financial events
and activities affecting the Borrower and its Subsidiaries during such Fiscal
Quarter; provided that if a management summary, discussion and analysis is
included in any Quarterly Report on Form 10-Q, such management summary,
discussion and analysis included therein shall suffice for the requirements of
such items pursuant to this Section 8.1(b). In addition, upon the written
request of the Purchaser received within ten (10) days after the Borrower’s
delivery of the quarterly financial information pursuant to this Section 8.1(b),
Borrower shall deliver to the Purchaser copies of  individual invoices equal to
or greater than 10% of all orders for such quarter.

 

33

--------------------------------------------------------------------------------

 

 

(c)     Promptly after filing, copies of the annual federal and state income Tax
Returns (and any Tax Returns for the purposes of any foreign Taxes on income,
profits or gains, or losses) of the Borrower and each Subsidiary for the
immediately preceding year.

 

(d)     Promptly upon receipt by the Borrower or any Subsidiary, written notice
of any material default which has not been waived or cured, given to any such
Loan Party by any creditor or lessor to whom the Borrower or any Subsidiary has
material debt or other obligations.

 

(e)     Promptly upon obtaining knowledge thereof, written notice of any
litigation claiming in excess of $200,000 from the Borrower or any Subsidiary,
or seeking injunctive relief against Borrower or any Subsidiary, or which could
be expected to otherwise have a Material Adverse Effect, and copies of any
pleadings associated therewith.

 

(f)     As soon as available, copies of all statements, reports, press releases,
and other documents relating to the financial condition of the Borrower, each
Subsidiary and their respective business operations as required to be furnished
to any other lender of the Borrower or any Subsidiary.

 

(g)     Promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower or any Subsidiary, provided that the delivery thereof is
not prohibited by any Requirement of Law, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary.

 

(h)     Copies of any written reports, materials and other information given to
each Board (or other governing body) of the Borrower or any Subsidiary and any
such committees of the Board (or other governing body) of the Borrower or any
Subsidiary, and any reports submitted by such Board (or other governing body) or
committee thereof; provided that the Purchaser may be denied access to any such
materials, if and to the extent the Borrower reasonably and in good faith
determines (w) such denial is reasonably necessary based on the advice of
counsel to preserve attorney-client privilege, (x) there exists an actual or
potential conflict of interest between the Purchaser, and the Borrower or its
Subsidiaries, as applicable, or (y) based on the advice of counsel, such denial
is required by Applicable Laws.

 

(i)     Promptly, and in any event within three (3) Business Days after receipt
thereof by the Borrower or any Subsidiary of a notice of any “breach,”
“default,” “event of default,” or “material adverse effect” (and copies of any
written notices thereof) pursuant to the terms of any Material Contract, or
other notices, amendments, waivers, consents or modifications (including notice
of non-renewal or cancellation or termination, reports, borrowing notices,
conversion notices, compliance certificates, and any other deliverable items in
the ordinary course of business) required to be given under any such Material
Contract, whether or not such notice or notification requirement has been waived
by any party to such agreement.

 

(j)     Promptly, and in any event within three (3) Business Days after the
Borrower or any other Loan Party becomes aware of or has knowledge of any event
or condition that constitutes a Default or an Event of Default, provide written
notice of such event or condition and a statement of the curative action that
the Borrower proposes to take with respect thereto.

 

34

--------------------------------------------------------------------------------

 

 

8.2     Use of Proceeds.

 

(a)     The Borrower shall use the proceeds of the sale of the Notes hereunder
only as follows: (i) for general corporate purposes and working capital
requirements of the Borrower and its Subsidiaries and (ii) to pay all fees and
expenses in connection with this Agreement.

 

(b)     The Borrower shall not use any proceeds of the sale of the Notes
hereunder to, directly or indirectly, purchase or carry any “margin stock” (as
defined in Regulation U) or to extend credit to others for the purpose of
purchasing or carrying any “margin stock” in violation of the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

8.3     Notice of Material Adverse Effect. The Borrower will give prompt notice
in writing to the Purchaser upon becoming aware of any development or other
information outside the ordinary course of business of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect.

 

8.4     Conduct of Business. The Borrower will, and will cause each other Loan
Party to, carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
those reasonably related or ancillary thereto and do all things necessary to
remain duly incorporated or organized, validly existing and in good standing as
a domestic corporation or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted unless, in the good faith judgment of the Borrower, the termination of
or failure to preserve and keep in full force and effect such corporate
existence would not, individually or in the aggregate, have a Material Adverse
Effect..

 

8.5     Taxes and Claims. The Borrower will, and will cause each of its
Subsidiaries to:

 

(a)     Timely file complete and correct United States federal and state income
and applicable and material foreign, state and local Tax Returns required by
law, in each case with due regard for any extension of time within which to file
such Tax Return, and pay when due all Taxes, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP in the Borrower’s
most recent audited financial statements, which deferment of payment is
permissible so long as no Lien, other than a Permitted Lien has been entered and
the Borrower’s and its Subsidiaries’ title to, and its/their right to use,
its/their Properties are not materially adversely affected thereby; and

 

(b)     Pay and perform (i) all Obligations under this Agreement and the other
Note Documents and (ii) except where failure to do so could not reasonably be
expected to result in a Default hereunder or have a Material Adverse Effect, all
other Indebtedness, obligations and liabilities in accordance with customary
trade practices; provided that the Borrower or such Subsidiary may contest any
item described in clause (ii) above in good faith so long as adequate reserves
are maintained with respect thereto in accordance with GAAP in Borrower’s most
recent audited financial statements.

 

8.6     Insurance.

 

(a)     The Borrower will, and will cause each of its Subsidiaries to, maintain
with reputable insurance companies insurance in such amounts and covering such
risks as is otherwise consistent with sound business practice, including,
without limitation, (i) property and casualty insurance on all of its Property,
(ii) general liability insurance, workers compensation insurance, business
interruption insurance, and directors and officers liability insurance, and
(iii) maintain such insurance as is required by the terms of any Collateral
Document.

 

35

--------------------------------------------------------------------------------

 

 

8.7     Compliance with Laws and Material Contracts.

 

(a)     The Borrower will, and will cause each of its Subsidiaries to, comply
with any and all Requirements of Law to which it may be subject including,
without limitation, all Environmental Laws, and obtain any and all Licenses
necessary to the ownership of its Property or to the conduct of its businesses,
except where the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect. The Borrower will, and will cause each of its
Subsidiaries to, timely satisfy all material assessments, fines, costs and
penalties imposed by any Governmental Authority against such Person or any
Property of such Person except to the extent such assessments, fines, costs, or
penalties are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary has set aside on its books adequate
reserves in accordance with GAAP. The Borrower will, and will cause each of its
Subsidiaries to, comply with any and all Material Contracts.

 

(b)     The Borrower will file or furnish, on a timely basis in accordance with
the applicable requirements of the Securities Act or the Exchange Act (as the
case may be), all statements (including without limitation, financial
statements), reports, schedules, forms and other documents (other than any
immaterial Form 3, 4, 5 or 8-K filings or any filings relating solely to benefit
plans), required to be filed or furnished with or to the SEC.

 

8.8     Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property (other than Property that is obsolete, surplus, or no longer used
or useful in the ordinary conduct of its business) in good repair, working order
and condition (ordinary wear and tear and casualty and condemnation excepted),
make all necessary and proper repairs, renewals and replacements such that its
business can be carried on in connection therewith and be properly conducted at
all times and pay and discharge when due the cost of repairs and maintenance to
its Property, and pay all rentals when due for all real estate leased by such
Person.

 

8.9     Issue Taxes. The Borrower will, and will cause each of its Subsidiaries
to, pay all Taxes, if any, in connection with the issuance of the Notes. The
obligations of the Borrower hereunder shall survive the payment of the
Obligations and the termination of the Note Documents.

 

8.10     Environmental Covenants. The Borrower will, and will cause each of its
Subsidiaries to use and operate all of its facilities and Properties in
compliance with all Environmental Laws, keep all necessary Licenses in effect
and remain in compliance therewith, and handle all Hazardous Materials in
compliance with all applicable Environmental Laws, except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect;

 

8.11     Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, take any action reasonably requested by the Purchaser in order
to effectuate the purposes and terms contained in this Agreement or any of the
Note Documents.

 

8.12     Replacement of Notes. Upon receipt of evidence reasonably satisfactory
to the Borrower of the loss, theft, destruction or mutilation of any Note, and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement in form and substance reasonably satisfactory to the
Borrower, or, in the case of any such mutilation, upon surrender and
cancellation of the Note, as the case may be, the Borrower will issue a new Note
of like tenor, in lieu of such lost, stolen, destroyed or mutilated Note.

 

36

--------------------------------------------------------------------------------

 

 

8.13     Registration Rights. Borrower hereby agrees to register the shares of
Common Stock issuable upon conversion of the Notes and exercise of the Warrants
in accordance with Schedule 8.13 attached hereto, which schedule is hereby
incorporated by reference herein.

 

8.14     Board Observer

 

(a)     For so long as the Obligations are outstanding, the Purchaser shall have
the right to appoint one representative (the “Observer”) as a non-voting
observer (the “Observer”) to the board of directors of the Borrower (the
“Board”) and each of its committees, which Observer shall be reasonably
acceptable to the Borrower. The initial Observer shall be the Purchaser and the
Borrower hereby approves the designation of the Purchaser as the initial
Observer. Any subsequent Observer shall be designated by written notice from the
Purchaser to the Borrower. The Observer shall have the right to attend (which
attendance may occur telephonically at the election of the Observer) and
participate in all meetings of the Board and any committees thereof. The
Observer shall have no right to vote on any matter presented to the Board or any
committee thereof. The Borrower shall give the Observer written notice of each
meeting thereof at the same time and in the same manner as the other members of
the Board or such committee receive notice of such meetings. The Borrower shall
permit the Observer to attend and participate in all meetings thereof. The
Observer shall be entitled to receive all written materials and other
information given to other members of the Board and such committees in
connection with such meeting or otherwise (including, for the avoidance of
doubt, such monthly information rights in the same manner and scope prepared for
use by management and the Board), at the same time such materials and
information are given to the other members of the Board and such committees, and
the Observer shall keep such materials and information confidential, and shall
abide by the Borrower’s insider trading policy. If the Borrower or any
Subsidiary proposes to take any action by written consent in lieu of a meeting
of the Board, then the Borrower or such Subsidiary shall give written notice
thereof to the Observer describing the nature and substance of such action and
including the text of such written consents at the same time as such written
consents are provided to the members of the Board. The Borrower shall pay and
reimburse the reasonable and documented out-of-pocket costs and expenses of the
Observer incurred in connection with traveling to and attending such meetings of
the Board and committees thereof. Notwithstanding anything contained in this
Section 8.14 to the contrary, the Observer designated hereunder may be excluded
from any meeting (or portion thereof), or denied access to any materials, if and
to the extent the Board reasonably and in good faith determines (i) such recusal
is reasonably necessary based on the advice of counsel to preserve
attorney-client privilege, (ii) there exists, with respect to any deliberation
or board or committee materials, an actual or potential conflict of interest
between the Observer, and the Borrower or its Subsidiaries, as applicable, or
(iii) based on the advice of counsel, such recusal is required by Applicable
Laws.

 

8.15     Subsidiary.

 

(a)     If the Borrower or any Subsidiary creates, forms or acquires any
Subsidiary on or after the date of this Agreement, the Borrower will, and will
cause such Subsidiaries (other than Immaterial Subsidiaries) to, within ten (10)
Business Days after the creation, formation or acquisition of such new
Subsidiary (or at such later time as the Purchaser may agree in writing), grant
to Purchaser a perfected first priority security interest in and Lien on all of
the issued and outstanding Capital Stock of such Subsidiary, in order to secure
the Obligations (except that, solely to the extent such pledge would result in
material adverse tax consequences to the Borrower and/or its Subsidiaries, no
pledge shall be made of (i) in excess of sixty-five percent (65%) of the voting
Capital Stock (but 100% of the non-voting Capital Stock) of any first-tier
Subsidiary that is a CFC or any CFC Holdco or (ii) any of the equity interest of
any lower-tier Subsidiary that is a CFC the parent of which is also a CFC) and
(iii) cause such Subsidiary to join the Guaranty and Collateral Agreement and
secure said Obligations as a “Grantor” under the Guaranty and Collateral
Agreement with a perfected first priority security interest in and Lien on all
of the accounts, Inventory, documents, instruments, chattel paper, general
intangibles, goods, machinery, equipment, investment property, other tangible
and intangible personal property, real property and other assets and the books
and records of such Subsidiary (except that, with respect to property of a
Domestic Subsidiary that constitutes voting Capital Stock in a CFC or CFC Holdco
solely to the extent such pledge would result in material adverse tax
consequences to the Borrower and/or its Subsidiaries, any such pledge, security
interest or Lien shall be limited to sixty-five percent (65%) of the voting
Capital Stock of such Purchaser.

 

37

--------------------------------------------------------------------------------

 

 

(b)     No Subsidiary shall at any time acquire any material assets or
operations unless such Subsidiary shall have complied with the requirements of
this Section 8.15 applicable to newly created, formed or acquired Subsidiaries.

 

Article 9
NEGATIVE COVENANTS

 

Until the payment in full in cash of all amounts outstanding under the Notes and
all other Obligations hereunder and under the other Note Documents (other than
contingent indemnification or expense reimbursement obligations for which no
claim has been made) or such later date as set forth below, the Borrower hereby
covenants and agrees with the Purchaser as follows:

 

9.1     Distributions. The Borrower will not, and will not cause or permit any
of its Subsidiaries to, make or declare or incur any liability to make any
Distributions in respect of the Capital Stock of such Person, except that (i) a
Subsidiary of the Borrower may declare and pay dividends on its outstanding
Capital Stock to the Borrower or to a Wholly-owned Subsidiary of the Borrower
that is a Loan Party; (ii) the Borrower may declare and pay dividends with
respect to its Capital Stock (other than Disqualified Capital Stock) payable
solely in additional shares of its Capital Stock; (iii) each Loan Party may
purchase common Capital Stock or common Capital Stock options from present or
former non-executive officers or employees of the Borrower or any of its
Subsidiaries upon the death, disability or termination of employment of such
non-executive officer or employee; provided that no Default or Event of Default
then exists or would result therefrom and the aggregate amount of payments made
under this clause (iii) shall not exceed $100,000 in the aggregate during any
Fiscal Year.

 

9.2     Indebtedness. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, create, incur or suffer to exist any Indebtedness (directly
or indirectly), except:

 

(a)     the Obligations;

 

(b)     Indebtedness existing on the date hereof and described in Schedule 9.2;

 

(c)     Capital Lease Obligations and purchase money Indebtedness in an
aggregate amount not to exceed $250,000 at any time outstanding;

 

38

--------------------------------------------------------------------------------

 

 

(d)     endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

(e)     Indebtedness with respect to surety and appeal bonds, performance bonds,
bid bonds, completion guarantees and similar obligations incurred in the
ordinary course of business;

 

(f)     accrual of interest, accretion or amortization of original issue
discount, in each case, on Indebtedness permitted hereunder;

 

(g)     Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of the Borrower or any Subsidiary in the ordinary course of
business, including guarantees or obligations of the Borrower or any Subsidiary
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims, self-insurance obligations and bankers
acceptances (in each case other than for an obligation for money borrowed);
provided that neither the Borrower nor any Domestic Subsidiary shall incur such
Indebtedness for the account of, for the benefit of, or in support of any
Foreign Subsidiary;

 

(h)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts that are promptly repaid incurred
in the ordinary course of business;

 

(i)     unsecured Indebtedness in the ordinary course of business in respect of
the following bank products or services extended to any Loan Party in an
aggregate amount not to exceed $200,000 at any time: (i) cash management
services and (ii) commercial credit card and merchant card services;

 

(j)     Indebtedness of (i) any Loan Party owing to any other Loan Party solely
to the extent such Indebtedness is unsecured, (ii) any Subsidiary that is not a
Loan Party to any other Subsidiary that is not a Loan Party, or (iii) any Loan
Party owing to any other Subsidiary that is not a Loan Party solely to the
extent such Indebtedness is unsecured; and

 

(k)     guarantees of obligations (i) of any Loan Party of the Indebtedness of
any other Loan Party; (ii) by any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, the guarantees permitted under this Section 9.2(k) shall not be
permitted unless the Indebtedness so guaranteed is otherwise permitted by the
terms hereof.

 

9.3     Mergers. The Borrower will not, and will not cause or permit any of its
Subsidiaries to, enter into any merger or consolidation or dissolve itself (or
suffer any dissolution) except that, solely to the extent that such mergers,
consolidations or dissolutions do not diminish the value of the Notes, (a) (i)
any Subsidiary of a Loan Party (other than the Borrower) may be merged or
consolidated with or into a Loan Party that is a Domestic Subsidiary (provided
that such Loan Party that is a Domestic Subsidiary shall be the continuing or
surviving Person) or (ii) any Subsidiary that is not a Loan Party may be merged
or amalgamated with or into a Subsidiary that is not a Loan Party, and (b) any
Subsidiary of the Borrower may dissolve pursuant to any dissolution that results
in the assets of such Subsidiary being transferred to the Borrower or any other
Loan Party.

 

9.4     Sales of Assets. The Borrower will not, and will not cause or permit any
of its Subsidiaries to, sell, assign, License, lease, convey, exchange, transfer
or otherwise dispose of its Property (each, a “Disposition”) (including, without
limitation, any Capital Stock of any Subsidiary owned by the Borrower or another
Subsidiary) to any other Person (including without limitation, Borrower or any
other Loan Party shall not cause a Disposition to any Subsidiary or Affiliate
that is not a Loan Party), except:

 

(a)     Dispositions of Inventory in the ordinary course of business;

 

39

--------------------------------------------------------------------------------

 

 

(b)     Dispositions of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(c)     leases, non-exclusive licenses or sublicenses of real or personal
property in the ordinary course of business, in each case subject to the Liens
granted under the Note Documents;

 

(d)     Dispositions permitted by clause (b) of Section 9.4;

 

(e)     Dispositions, settlements and write-offs of accounts receivable in the
ordinary course of business;

 

(f)     Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property and, in each case, so long as the
Purchaser has a Lien with respect to such replacement property with the same
priority as the Lien of Purchaser with respect to the Property disposed of;

 

(g)     Dispositions which constitute, or which are subject to, a Casualty
Event;

 

(h)     Dispositions by (i) any Loan Party to any other Loan Party (other than a
Foreign Subsidiary), and (ii) any Subsidiary that is not a Loan Party to the
Borrower or any other Subsidiary of the Borrower; and

 

(i)     (i) any lapse of Intellectual Property by any Loan Party that is not
economically desirable in the conduct of the Loan Parties’ business or (ii) any
abandonment, cancellation, non-renewal or discontinuance of Intellectual
Property rights in the ordinary course of business so long as (in each case
under clauses (i) and (ii)), such lapse is not materially adverse to the
interests of the Purchaser and such Intellectual Property is not then being used
by the Loan Parties in the ordinary course of business.

 

(j)      

 

9.5     Liens. The Borrower will not, and will not cause or permit any of its
Subsidiaries to, create, incur or suffer to exist, any Lien in, of or on its or
their Property (whether now owned or hereafter acquired, or upon any income,
profits or proceeds therefrom), except the following (“Permitted Liens”):

 

(a)     Subject to Section 8.3 hereof, Liens for Taxes, assessments or
governmental charges or levies on its Property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, so long as the
Borrower’s or Subsidiary’s title to, and its right to use, its Properties are
not materially adversely affected thereby;

 

40

--------------------------------------------------------------------------------

 

 

(b)     Subject to Section 8.3 hereof, Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business which secure payment of obligations not more than 30
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, so long as the Borrower’s or Subsidiary’s title to,
and its right to use, its Properties are not materially adversely affected
thereby;

 

(c)     Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

 

(d)     (i) Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character, as arise in the ordinary course of
business and that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
course of business of the Borrower or any Subsidiary and (ii) minor defects in
title, in each case, which do not materially interfere with the conduct of the
Borrower’s and its Subsidiaries’ business or the utilization thereof in the
business of the Borrower or its Subsidiaries;

 

(e)     Liens existing on the date hereof and described in Schedule 9.5;

 

(f)     Liens securing the Obligations;

 

(g)     Liens securing Indebtedness permitted under Section 9.1(c); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price of such
property at the time it was acquired;

 

(h)     Liens arising out of judgments, attachments or awards not resulting in
an Event of Default under Section 10.1 or securing appeal or other surety bonds
relating to such judgments;

 

(i)     Liens (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (ii) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers;

 

(j)     leases, licenses or sublicenses of the properties of the Borrower or its
Subsidiaries, in each case as otherwise permitted under Section 9.4 hereof and
entered into in the ordinary course of the Borrower’s or its Subsidiaries’
business so long as such leases, licenses or sublicenses do not, individually or
in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of the Borrower or its Subsidiaries, or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;

 

(k)     (i) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;

 

41

--------------------------------------------------------------------------------

 

 

(l)     the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases otherwise permitted hereunder;

 

(m)     statutory Liens of landlords and lessors in respect of rent not in
default;

 

(n)     the title and interest of a lessor or sublessor in and to personal
property leased or subleased, in each case extending only to such personal
property; and

 

(o)     non-exclusive licenses of Intellectual Property rights in the ordinary
course of business.

 

9.6     Affiliates. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, enter into any transaction or arrangement (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate, except for (a) transactions
permitted by this Agreement, and (b) transactions in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s operating business and upon fair and reasonable terms and that are
no less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that, none of the foregoing shall permit any Disposition by the Borrower or a
Domestic Subsidiary to a Foreign Subsidiary, or any Disposition by the Borrower
or any other Loan Party to any Subsidiary or Affiliate that is not a Loan Party.

 

9.7     Restrictive Agreements. The Borrower will not, and will not cause or
permit any of its Subsidiaries to, become or be a party to any contract or
agreement which materially impairs such Person’s ability to perform under this
Agreement, or under any other Note Document.

 

9.8     Certain Restricted Issuances of Capital Stock. EXCEPT FOR THE ISSUANCE
OF EXCLUDED SHARES, THE BORROWER SHALL NOT ISSUE (A) ANY SHARES OF COMMON STOCK
AT A PURCHASE PRICE LESS THAN THE CONVERSION PRICE (AS SUBJECT TO ADJUSTMENT FOR
STOCK SPLITS AND STOCK COMBINATIONS AFFECTING THE COMMON STOCK) OR ISSUE ANY
COMMON STOCK EQUIVALENTS WITH A CONVERSION PRICE OR EXERCISE PRICE LESS THAN THE
CONVERSION PRICE (AS SUBJECT TO ADJUSTMENT FOR STOCK SPLITS AND STOCK
COMBINATIONS AFFECTING THE COMMON STOCK), (B) ANY SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS TO THE EXTENT THE EFFECTIVE PURCHASE OR CONVERSION
PRICE OR THE NUMBER OF UNDERLYING SHARES FLOATS OR RESETS OR OTHERWISE VARIES OR
IS SUBJECT TO ADJUSTMENT (DIRECTLY OR INDIRECTLY) BASED ON MARKET PRICES OF THE
COMMON STOCK OR (C) ANY WARRANTS OR OTHER RIGHTS TO PURCHASE COMMON STOCK THAT,
WHEN VALUED ON A BLACK SCHOLES BASIS, DECREASES THE PURCHASE PRICE FOR SUCH
WARRANTS OR OTHER RIGHTS BELOW THE CONVERSION PRICE (AS SUBJECT TO ADJUSTMENT
FOR STOCK SPLITS AND STOCK COMBINATIONS AFFECTING THE COMMON STOCK).

 

Article 10
EVENTS OF DEFAULT

 

10.1     Events of Default. An “Event of Default” shall occur hereunder upon:

 

(a)     Failure of the Borrower to pay the principal of any Note (or any
installment thereof) as and when due (whether at a scheduled installment date or
maturity, upon acceleration or otherwise), or failure of the Borrower to pay
within three (3) Business Days after the same shall become due (i) any interest
upon any Note, (ii) any fees or any other Indebtedness or Obligations to the
Purchaser under any of the Note Documents or (iii) any other obligations under
any of the Note Documents.

 

42

--------------------------------------------------------------------------------

 

 

(b)     Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Purchaser under or in connection
with this Agreement, the Notes or any other Note Document or any certificate or
information delivered in connection with any of the foregoing shall be
materially false when made.

 

(c)     Failure of the Borrower or any of its Subsidiaries to comply with any
term, covenant, or provision contained in Sections 8.1, 8.2, 8.3, 8.4, 8.6,
8.7(a), 8.14, 8.15 or Article 9 of this Agreement.

 

(d)     Failure of the Borrower or any of its Subsidiaries to perform or observe
any other term, covenant or provision contained in this Agreement (other than
those specified elsewhere in this Section 10.1) or any other Note Document and
any such failure shall remain unremedied for fifteen (15) days after occurrence.

 

(e)     (i) Failure of the Borrower or any of its Subsidiaries to pay when due
or within any applicable grace period therefor any payments under any
Indebtedness or Material Contract, in excess of $500,000 (other than the
Obligations); (ii) the default by the Borrower or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any other term, provision or condition contained in any agreement, contract or
instrument under which any such Indebtedness or Material Contract was created or
is governed, the effect of which default is (y) to cause, or to permit the
holder or holders of such other Indebtedness to cause, such Indebtedness or any
other Material Contract, to become due prior to its stated maturity (z) to cause
or result in a Material Adverse Effect; (iii) any other event shall occur or
condition exist, the effect of which event or condition is to cause, or to
permit the holder or holders of any Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or (iv) any Indebtedness of the
Borrower or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof.

 

(f)     The Borrower or any Subsidiary shall (i) file or consent to the entry of
an order for relief with respect to it under any federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, administrator, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking an order for relief under any federal, state or foreign bankruptcy,
insolvency, receivership, administration, liquidation or similar law as now or
hereafter in effect seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any such law relating to bankruptcy,
insolvency or reorganization or relief of debtors, fail to file an answer or
other pleading denying the material allegations of any such proceeding filed
against it or file an answer admitting the material allegations of a petition
filed against itself in any such proceeding, (v) dissolve, wind up or liquidate,
(vi) take any corporate, organizational or similar action to authorize or effect
any of the foregoing actions set forth in this Section 10.1(f), (vii) fail to
contest in good faith any appointment or proceeding described in Section
10.1(g), (viii) not be Solvent, or (ix) admit in writing its inability to pay
its debts generally as they become due.

 

43

--------------------------------------------------------------------------------

 

 

(g)     Without the application, approval or consent of the Borrower or any
Subsidiary, as applicable, a receiver, trustee, examiner, liquidator,
administrator, or similar official shall be appointed for such Loan Party or any
substantial part of its Property, or a proceeding described in Section 10.1(f)
shall be instituted against such Loan Party and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.

 

(h)     Any court, government, or Governmental Authority shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any material
portion of the Property of the Borrower or any Subsidiary.

 

(i)     The Borrower or any Subsidiary shall fail within 30 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
aggregating in excess of $500,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

 

(j)     The occurrence of a Reportable Event with respect to any Plan; the
filing of a notice of intent to terminate a Pension Plan by the Borrower, any
ERISA Affiliate or any Subsidiary, the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a “complete
withdrawal” or a “partial withdrawal” as defined in Sections 4203 and 4205,
respectively, of ERISA by the Borrower, any ERISA Affiliate or any Subsidiary of
the Borrower from any Multiemployer Plan; the incurrence of any material
increase in the contingent liability of the Borrower or any of its Subsidiaries
with respect to any “employee welfare benefit plan” as defined in Section 3(1)
of ERISA which covers retired employees and its beneficiaries; or the Unfunded
Liabilities of all Single Employer Plans shall exceed (in the aggregate)
$500,000, in each such case which, either individually or in the aggregate,
would be reasonably expected to result in liability to any Loan Party in excess
of $500,000.

 

(k)     The institution by the Borrower, any ERISA Affiliate or any Subsidiary
of steps to terminate any Plan if, in order to effectuate such termination, the
Borrower, such ERISA Affiliate or such Subsidiary, as the case may be, would be
required to make a contribution to such Plan, or would incur a liability or
obligation to such Plan, in excess of $500,000 with respect to any other Plan,
or the institution by the PBGC of steps to terminate any Pension Plan, which
would reasonably be expected to result in material liability to any Loan Party.

 

(l)     [Intentionally Omitted].

 

(m)     Any Collateral Document shall for any reason fail to create a valid and
perfected first priority (subject to any Permitted Liens) security interest in
any collateral purported to be covered thereby, except as permitted by the terms
of any Collateral Document, or any Collateral Document shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Collateral Document.

 

(n)     Any Note Document, at any time after the Closing Date, and for any
reason other than as expressly permitted thereunder, ceases to be in full force
and effect; or the Borrower or any other Loan Party contests in any manner the
validity or enforceability of any Note Document or any provision thereof; or the
Borrower or any other Loan Party denies that it has any or further liability or
obligation under any Note Document, or purports to revoke, terminate or rescind
any Note Document.

 

44

--------------------------------------------------------------------------------

 

 

(o)     The occurrence of a Change of Control, or a Fundamental Changes (as
defined in the Notes).

 

(p)     The occurrence of a Material Adverse Effect.

 

(q)     The occurrence of a Triggering Event (as defined in the Notes) (to the
extent not covered by any of the other provisions of this Section 10.1).

 

(r)     Any subordination or intercreditor agreement relating to any other
Indebtedness of any Loan Party subordinated to the Obligations, or any
subordination provisions of any note or other document running to the benefit of
the Purchaser in respect of such Indebtedness, shall cease for any reason to be
in full force and effect or any Loan Party or any of their Subsidiaries shall so
assert in writing.

 

(s)     Any Loan Party or any Subsidiary shall be enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business.

 

(t)     Any Loan Party, any of its Subsidiaries, or any member of the senior
management thereof shall be indicted for, convicted of or found culpable of a
felony under Applicable Law that would reasonably be expected to (i) materially
and adversely impair (A) the ability of the Loan Parties to operate their
business, (B) any Note Document, or (C) any rights or remedies of the Purchaser
under any Note Document, or (ii) result in a material declination in value of
the Collateral. Any member of the senior management of the Loan Parties shall be
indicted for, convicted of or found culpable of a felony under Applicable Law
relating to any Loan Party or any of its Subsidiaries involving fraud, financial
misconduct, theft or embezzlement.

 

(u)     [Intentionally Omitted].

 

(v)     Except as otherwise expressly permitted hereunder, any Loan Party shall
(i) take any action, or shall make a determination, whether or not yet formally
approved by any Loan Party’s management or board of directors (or equivalent
governing body), to (A) suspend the operation of all or a material portion of
its business in the ordinary course, (B) suspend the payment of any material
obligations in the ordinary course or suspend the performance of any material
obligations in the ordinary course or suspend the performance under the Material
Contracts in the ordinary course of business, or (C) employ an agent or other
third party to conduct a wind-down of any material portion of its business or
(ii) be enjoined, restrained or in any way prevented by the order of any
Governmental Authority from conducting any part of their business unless such
order would not have a Material Adverse Effect.

 

(w)      [Intentionally Omitted].

 

(x)      [Intentionally Omitted].

 

(y)     Any arbitration, action, claim, suit, litigation or proceeding before
any court or any Governmental Authority shall have been commenced or threatened
by the Borrower, any Loan Party or any other Subsidiary against the Purchaser or
any of their respective Affiliates.

 

45

--------------------------------------------------------------------------------

 

 

10.2     Acceleration. If an Event of Default occurs and is continuing under
Section 10.1(f) or (g), then the outstanding principal of and interest on the
Notes shall automatically become immediately due and payable or, if greater, an
amount equal to the product of (y) the Event Equity Value and (z) the Underlying
Shares issuable upon conversion of the principal amount of the Notes, plus all
accrued but unpaid interest on the principal amount of the Notes, shall
automatically become immediately due and payable, in either case, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived. If any other Event of Default occurs and is continuing, the Purchaser,
by written notice to the Borrower, may declare the principal of and interest on
the Notes to be due and payable immediately or, if greater, an amount equal to
the product of (y) the Event Equity Value and (z) the Underlying Shares issuable
upon conversion of the principal amount of the Notes, plus all accrued but
unpaid interest on the principal amount of the Notes, to be due and immediately
payable. Upon any such declaration of acceleration, such principal and interest
(or such greater amount set forth in this Section 10.2) shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are expressly waived, and the Purchaser shall be entitled to exercise
all of its rights and remedies hereunder and under such Note or any other Note
Document whether at law or in equity.

 

10.3     Set-Off. Upon the occurrence and during the continuation of an Event of
Default, in addition to all other rights and remedies that may then be available
to the Purchaser, the Purchaser is hereby authorized at any time and from time
to time, without notice to the Borrower (any such notice being expressly waived
by the Borrower) to set off and apply any and all Indebtedness at any time owing
by the Purchaser to or for the credit or the account of the Borrower or any of
its Subsidiaries against all amounts which may be owed to the Purchaser by the
Borrower or any of its Subsidiaries in connection with this Agreement or any
other Note Document. The Purchaser of the Notes taking action under this Section
10.3 shall promptly provide notice to the Borrower of any such action taken;
provided that the failure of the Purchaser to provide such notice shall not
prejudice its rights hereunder.

 

10.4     Suits for Enforcement. In case any one or more Events of Default
described in Section 10.1 shall have occurred and be continuing, unless such
Events of Default shall have been waived, the Purchaser of each Note with
respect to which any such Event of Default has occurred may proceed to protect
and enforce its rights under this Article 10 by suit in equity or action at law.
It is agreed that in the event of any such action, or any action between the
Purchaser of the Notes and the Borrower (including its officers and agents) in
connection with a breach or enforcement of this Agreement, the Purchaser of the
Notes shall be entitled to receive all reasonable and documented out-of-pocket
fees, costs and expenses incurred, including without limitation such fees and
expenses of outside counsel (whether or not litigation is commenced) and fees,
costs and expenses of appeals.

 

10.5     License. The Borrower and its Subsidiaries hereby grant to the
Purchaser a non-exclusive, worldwide and royalty-free license to use or
otherwise exploit all Intellectual Property rights of the Borrower or Subsidiary
for the purpose of: (a) completing the manufacture of any in-process materials
following any Event of Default so that such materials become saleable Inventory,
all in accordance with the same quality standards previously adopted by the
Borrower or Subsidiary for its own manufacturing; and (b) selling, leasing or
otherwise disposing of any or all collateral following any Event of Default.

 

Article 11
MISCELLANEOUS

 

11.1     Survival of Representations and Warranties. All of the representations
and warranties made herein shall survive the execution and delivery of this
Agreement, any investigation by or on behalf of the Purchaser, acceptance of the
Notes and payment therefor, or termination of this Agreement. Except as
otherwise expressly provided by its terms, this Agreement and each other Note
Document shall terminate and be of no further force and effect on the earlier of
(a) the date on which the Obligations (other than contingent indemnification
obligations for which no claim has been made) have been paid in full in cash (or
been converted in full into Common Stock in accordance with the terms of the
Notes), as set forth in writing by the Purchaser, and (b) such time as the
parties hereto mutually agree to the termination thereof.

 

46

--------------------------------------------------------------------------------

 

 

11.2     Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, or email (with receipt
confirmed), courier service or personal delivery:

 

(a)          if to Purchaser:

 

Edward D. Bagley

2350 Oak Hill Drive

Salt Lake City, Utah 84121

Email: dal.bagley@comcast.net

 

 

(b)          if to the Borrower or any Subsidiary:

 

ClearOne, Inc.

5225 Wiley Post Way, Suite 500

Salt Lake City, Utah 84116

Email: Zee.Hakimoglu@clearone.com

Telephone: (801) 303-3385

Attention: Zee Hakimoglu, Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Seyfarth Shaw

700 Milam Street, Suite 1400

Houston, TX 77002

Email: mcoffin@seyfarth.com

Telephone: (713) 225-1337

Attention: Mark Coffin

 

All such notices and communications shall be deemed to have been duly given: if
personally delivered, when delivered by hand; if mailed, five (5) Business Days
after being deposited in the mail, postage prepaid; if delivered by courier, one
(1) Business Day after being deposited with a reputable overnight courier, with
charges prepaid; or if emailed, when receipt is acknowledged.

 

11.3     Successors and Assigns.

 

(a)     This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto. Subject to applicable
securities laws, the Purchaser may, upon notice to, but without the consent of
the Borrower, transfer the Notes held by it in whole or in part and may assign
its rights under the Note Documents to one or more assignees; provided that any
such transfer or assignment by the Purchaser to one or more of its Affiliates
may be made at any time without requiring the consent of any other Person. In
addition, the Purchaser may at any time, without the consent of, or notice to,
the Borrower sell participations to any Person in all or a portion of the
Purchaser’s rights and/or obligations under this Agreement and the other Note
Documents; provided that the Purchaser’s obligations under this Agreement and
the other Note Documents shall remain unchanged, and the Borrower shall continue
to deal solely and directly with the Purchaser in connection with the provisions
of this Agreement and the other Note Documents. Notwithstanding anything herein
to the contrary, no assignments may be made to, and no participations may be
sold to, a Loan Party or any of its Affiliates. Notwithstanding anything herein
to the contrary, the Purchaser may, at any time, create a security interest in,
pledge or assign, all or any portion of its rights under and interest in the
Note Documents and the Notes in favor of any secured creditor of the Purchaser,
and such secured creditor may enforce such pledge or security interest in any
manner permitted under Applicable Law. Neither the Borrower nor any Subsidiary
may assign any of its rights, or delegate any of its obligations, under this
Agreement, or the Notes without the prior written consent of the Purchaser, and
any such purported assignment by the Borrower or any such Subsidiary without the
written consent of the Purchaser shall be void and of no effect. No Person other
than the parties hereto and its successors and permitted assigns is intended to
be a beneficiary of any of the Note Documents.

 

47

--------------------------------------------------------------------------------

 

 

(b)     The Borrower shall maintain at one of its offices in the United States a
copy of each assignment agreement delivered to it and a register for the
recordation of the names and addresses of the Purchaser, and the commitments of,
and principal amounts (and stated interest) of the Notes owing to, the Purchaser
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower and the
Purchaser shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Purchaser hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
the Purchaser, at any reasonable time and from time to time upon reasonable
prior notice.

 

(c)     Each Purchaser that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Notes or other
obligations under the Note Documents (the “Participant Register”); provided that
no Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Note Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Purchaser shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

11.4     Amendment and Waiver.

 

(a)     No failure or delay on the part of any of the parties hereto in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy. The remedies provided for in this Agreement are
cumulative and are not exclusive of any remedies that may be available to the
parties hereto at law, in equity or otherwise.

 

48

--------------------------------------------------------------------------------

 

 

(b)     Any amendment, waiver, supplement or modification of or to any provision
of this Agreement or the Notes and any consent to any departure by any party
from the terms of any provision of this Agreement or the Notes, shall be
effective (i) only if it is made or given in writing and signed by the Borrower
and the Purchaser and (ii) only in the specific instance and for the specific
purpose for which made or given; provided that, notwithstanding the foregoing,
without the prior written consent of the Purchaser affected thereby, an
amendment, waiver, supplement or modification of this Agreement, the Notes or
any consent to departure from a term or provision hereof or thereof may not: (A)
reduce the rate of or extend the time for payment of principal or interest on
the Notes; (B) reduce the principal amount of the Notes; (C) make the Notes
payable in money other than that stated in the Notes; (D) reduce the amount or
extend the time of payment of fees or other compensation payable to the
Purchaser hereunder; or (E) change any provision of this Section 11.4(b).

 

(c)     Except where notice is specifically required by this Agreement, no
notice to or demand on the Borrower or any of its Subsidiaries in any case shall
entitle the Borrower or any of its Subsidiaries to any other or further notice
or demand in similar or other circumstances.

 

11.5     Signatures; Counterparts. Facsimile and electronic transmissions of any
executed original document and/or retransmission of any executed facsimile or
electronic transmission shall be deemed to be the same as the delivery of an
executed original. At the request of any party hereto, the other parties hereto
shall confirm facsimile transmissions by executing duplicate original documents
and delivering the same to the requesting party or parties. This Agreement may
be executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

11.6     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

11.7     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

11.8     JURISDICTION, JURY TRIAL WAIVER, ETC.

 

(a)     EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR
ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN
THE COURTS OF THE STATE OF UTAH SITTING IN SALT LAKE COUNTY OR THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF UTAH, OR ANY APPELLATE COURT FROM ANY
THEREOF, AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF
SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER
VENUE AND ANY CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM. EACH PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY A GENERALLY RECOGNIZED OVERNIGHT COURIER OR REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 11.2, SUCH
SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. NOTWITHSTANDING ANYTHING
TO THE CONTRARY SET FORTH HEREIN, NOTHING IN THIS AGREEMENT SHALL LIMIT THE
RIGHT OF THE PURCHASER TO BRING ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR ANY NOTE DOCUMENTS OR TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY IN ANY JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED.

 

49

--------------------------------------------------------------------------------

 

 

(b)     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER NOTE DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH OF THE LOAN PARTIES (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY HOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PURCHASER WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
THE PURCHASER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND THE OTHER NOTE
DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

11.9     Severability. If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement. The parties hereto
further agree to replace such invalid, illegal, or unenforceable provision of
this Agreement with a valid, legal, and enforceable provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal, or unenforceable provision.

 

11.10     Rules of Construction. Unless the context otherwise requires, “or” is
not exclusive, and references to sections or subsections refer to sections or
subsections of this Agreement.

 

11.11     Entire Agreement. This Agreement, together with the exhibits and
schedules hereto and the other Note Documents, is intended by the parties as a
final expression of its agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement, together with the exhibits and schedules
hereto, and the other Note Documents supersede all prior agreements and
understandings between the parties with respect to such subject matter.

 

11.12     Indemnification.

 

(a)     In addition to all other sums due hereunder or provided for in this
Agreement, the Borrower and Purchaser shall each indemnify and hold harmless the
other and each of its respective Affiliates, and each of their respective
managers, officers, directors, agents, employees, Subsidiaries, partners,
members, attorneys, accountants and controlling persons (each, an “Indemnified
Party”) to the fullest extent permitted by law from and against any and all
reasonable and documented out-of-pocket losses, claims, damages, expenses
(including, without limitation, fees, disbursements and other charges of outside
counsel and costs of investigation incurred by an Indemnified Party in any
action or proceeding between the Borrower (or any of its Subsidiaries) and such
Indemnified Party (or Indemnified Parties) or between an Indemnified Party (or
Indemnified Parties) and any third party or otherwise) or other liabilities or
losses (collectively, “Liabilities”), in each case resulting from or arising out
of any breach of any representation or warranty, covenant or agreement of a
Party or any of its Subsidiaries in this Agreement or any other Note Document,
including without limitation, the failure to make payment when due of amounts
owing pursuant to this Agreement or any other Note Document, on the due date
thereof (whether at the scheduled maturity, on the applicable installment date,
by acceleration or otherwise) or any legal, administrative or other actions
(including, without limitation, actions brought by any holders of equity or
Indebtedness of the Borrower or any of its Subsidiaries or derivative actions
brought by any Person claiming through or in the Borrower’s or any such
Subsidiary’s name), proceedings or investigations (whether formal or informal),
or written threats thereof, based upon, relating to or arising out of the Note
Documents, the transactions contemplated thereby, or any Indemnified Party’s
role therein or in the transactions contemplated thereby, or the gross
negligence, or willful misconduct of the Purchaser on the one hand or the
Borrower or any of its Affiliates and its respective directors, officers, and
employees on the other hand; provided, however, that neither Party shall be
liable under this Section 11.12 to an Indemnified Party to the extent that it is
finally judicially determined that such Liabilities resulted from the willful
misconduct, or gross negligence of an Indemnified Party; provided, further, that
if and to the extent that such indemnification is unenforceable for any reason,
such indemnifying Party shall make the maximum contribution to the payment and
satisfaction of such Liabilities which shall be permissible under Applicable
Laws. In connection with the obligation of the Parties to indemnify for expenses
as set forth above, each Party further agrees, upon presentation of appropriate
invoices, to reimburse each Indemnified Party for all such reasonable and
documented out-of-pocket expenses (including, without limitation, fees,
disbursements and other charges of outside counsel and costs of investigation
incurred by an Indemnified Party in connection with any Liabilities) as they are
incurred by such Indemnified Party. The obligations of each Party under this
Section 11.12 shall survive the payment in full of the other Obligations and the
termination of this Agreement.

 

50

--------------------------------------------------------------------------------

 

 

(b) Each Indemnified Party under this Section 11.12 will, promptly after the
receipt of notice of the commencement of any action, investigation, claim or
other proceeding against such Indemnified Party in respect of which indemnity
may be sought from the indemnifying Party under this Section 11.12, notify the
indemnifying Party in writing of the commencement thereof. The omission of any
Indemnified Party to so notify the other Party of any such action shall not
relieve the indemnifying Party from any liability which it may have to such
Indemnified Party, except to the extent that such omission impairs the
indemnifying Party’s ability to defend the action, claim or other proceeding. In
case any such action, claim or other proceeding shall be brought against any
Indemnified Party and it shall notify the indemnifying Party of the commencement
thereof, the indemnifying Party shall be entitled to assume the defense thereof
at its own expense, with counsel satisfactory to such Indemnified Party in its
judgment; provided that any Indemnified Party may, at its own expense, retain
separate counsel to participate in such defense. Notwithstanding the foregoing,
in any action, claim or proceeding in which the Borrower or Purchaser, on the
one hand, and an Indemnified Party, on the other hand, is, or may become, a
party, such Indemnified Party shall have the right to employ separate counsel at
the other Party’s expense and to control its own defense of such action, claim
or proceeding if, in the opinion of counsel to such Indemnified Party, a
conflict or potential conflict exists between the other Party, on the one hand,
and such Indemnified Party, on the other hand, that would make such separate
representation advisable. The Borrower and Purchaser agrees that it will not,
without the prior written consent of the other Party, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if any Indemnified
Party is a party thereto or has been actually threatened in writing to be made a
party thereto) unless such settlement, compromise or consent includes an
unconditional release of the Borrower or the Purchaser on the one hand and each
other Indemnified Party on the other hand from all liability arising or that may
arise out of such claim, action or proceeding. The rights accorded to
Indemnified Parties hereunder shall be in addition to any rights that any
Indemnified Party may have at common law, by separate agreement or otherwise.

 

51

--------------------------------------------------------------------------------

 

 

11.13     [Intentionally Omitted].

 

11.14     No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and the other Note Documents.
In the event an ambiguity or question of intent or interpretation arises under
any provision of this Agreement or any Note Document, this Agreement or such
other Note Document shall be construed as if drafted jointly by the parties
thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement or any other Note Document. No knowledge of, or investigation,
including without limitation, due diligence investigation, conducted by, or on
behalf of, the Purchaser shall limit, modify or affect the representations set
forth in Article 6 of this Agreement or the right of the Purchaser to rely
thereon.

 

11.15     Confidential Information. The Purchaser agrees to maintain the
confidentiality of information obtained by it pursuant to any Note Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to the extent such information presently is or hereafter becomes (A)
publicly available other than as a result of a breach of this Section 11.15 or
(B) available to the Purchaser from a source (other than any Loan Party) not
known by the Purchaser to be subject to disclosure restrictions, (iii) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority or any insurance
industry association, (iv) to any other party hereto, (v) to any assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 11.15, (v) in connection with the
exercise or enforcement of any right or remedy under any Note Document or in
connection with any litigation or other proceeding to which Purchaser is a party
or bound, (ix) to any nationally recognized rating agency that requires access
to information about a Purchaser’s investment portfolio in connection with
ratings issued with respect to the Purchaser, or (x) to the Purchaser’s
independent auditors and other professional advisors as to which such
information has been identified as confidential. In the event of any conflict
between the terms of this Section 11.15 and those of any other Contractual
Obligation entered into with any Loan Party (whether or not a Note Document),
the terms of this Section 11.15 shall govern.

 

 

 

[Signature Page Follows]

 

52

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by its respective officers hereunto duly authorized as of the date
first written.

 

BORROWER:

 

CLEARONE, INC.

 

By:   /s/ Zeynep Hakimoglu                                    

Name:   Zeynep Hakimoglu                                    

Its:   President & CEO                                            

 

GUARANTORS:

 

Netstreams Inc.

 

By:   /s/ Zeynep Hakimoglu                                    

Name:   Zeynep Hakimoglu                                    

Its:   Director                                                            

 

Netstreams LLC

 

By:   /s/ Zeynep Hakimoglu                                    

Name:   Zeynep Hakimoglu                                         

Its:   Director                                                           

 

 

[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------

 

 

purchaser:

 

   /s/ Edward D. Bagley                                    

Name: Edward D. Bagley

 

54

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.1

 

Allocations

 

 

 

 

Purchaser

 

Principal Amount

 

Purchase Price*

 

Warrant Shares

 

Edward D. Bagley

 

$3,000,000.00

 

$3,000,000.00

 

340,909

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NOTE

 

See attached

 

 

--------------------------------------------------------------------------------

 

 

Exhibit b

 

Form of WARRANT

See attached

 